         Case 1:18-cv-02921-JMF Document 518 Filed 11/11/18 Page 1 of 3



November 11, 2018

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Plaintiffs’ Status Report in State of New York, et al. v. U.S. Dep’t of Commerce, et
               al., 18-CV-2921 (JMF).

Dear Judge Furman,

        As directed by the Court (Trial Tr. 761-63), Plaintiffs submit this letter to update the
Court regarding the parties’ discussions of the contents of the Administrative Record; the parties’
proposed procedure for resolving further dispute about those contents; and the current status of
all exhibits on Plaintiffs’ Exhibit List.

        1. The parties have reached agreement on a Joint Stipulation (filed today at Docket No.
517) regarding exhibits that should be considered part of the Administrative Record. However,
the parties continue to disagree on whether a small number of remaining documents should also
be included in the Administrative Record. In the interest of facilitating a determination
regarding the scope of the Administrative Record before post-trial briefing, the parties propose
that Plaintiffs file a short letter-motion by 7 p.m. Monday, November 12, regarding additional
documents Plaintiffs believe should be included in the Administrative Record; and that
Defendants respond by 7 p.m. Tuesday, November 13.

        2. Attached as Exhibit 1 is an updated version of Plaintiffs’ Exhibit List reflecting the
exhibits that the parties agree are in evidence or should be admitted into evidence, as well as
those that the parties agree are part of the Administrative Record versus those as to which there
is disagreement. Plaintiffs will also submit a Microsoft Word version of this Exhibit List to the
Court by email at the Chambers email address today. This Exhibit List reflects the parties’
current understanding regarding the status of each exhibit on Plaintiffs’ Exhibit List, and
supersedes Plaintiffs’ letters to the Court at Docket No. 478, Docket No. 481, and Docket No.
514.

        Where the parties have reached agreement on the admissibility of an exhibit but where
that exhibit has not yet been entered into evidence, we have indicated the parties’ agreement that
the exhibit may be admitted by noting in the “Date Entered” column that the exhibit will be
entered “11/11 (pending Court order).”

       The parties previously advised the Court that PX-614 was the subject of a clawback
request and a contested claim of privilege. That exhibit is no longer contested and will be
submitted to the Court by email to the Chambers email address today. In addition, for three of
the exhibits on Plaintiffs’ exhibit list (PX-75, PX-148, and PX-298), Plaintiffs inadvertently
included the wrong file when submitting the electronic copy of the exhibit to Defendants and the
Court. (The exhibits are identified correctly on the Exhibit List, but an incorrect PDF file was


                                                1
        Case 1:18-cv-02921-JMF Document 518 Filed 11/11/18 Page 2 of 3



stamped as the exhibit for each.) Plaintiffs will submit replacement versions of each exhibit
(marked PX-75(R), PX-148(R), and PX-298(R)) by email to the Chambers email address today.

                                    Respectfully submitted,

                                    BARBARA D. UNDERWOOD
                                    Attorney General of the State of New York

                                    By: /s/ Matthew Colangelo
                                    Matthew Colangelo, Executive Deputy Attorney General
                                    Elena Goldstein, Senior Trial Counsel
                                    Office of the New York State Attorney General
                                    28 Liberty Street
                                    New York, NY 10005
                                    Phone: (212) 416-6057
                                    matthew.colangelo@ag.ny.gov

                                    Attorneys for the State of New York Plaintiffs


                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    AMERICAN CIVIL LIBERTIES UNION

                                    By: /s/ John A. Freedman


 Dale Ho                                           Andrew Bauer
 American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
 125 Broad St.                                     250 West 55th Street
 New York, NY 10004                                New York, NY 10019-9710
 (212) 549-2693                                    (212) 836-7669
 dho@aclu.org                                      Andrew.Bauer@arnoldporter.com

 Sarah Brannon*                                    John A. Freedman
 American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
 915 15th Street, NW                               601 Massachusetts Avenue, N.W.
 Washington, DC 20005-2313                         Washington, DC 20001-3743
 202-675-2337                                      (202) 942-5000
 sbrannon@aclu.org                                 John.Freedman@arnoldporter.com
 * Not admitted in the District of Columbia;
 practice limited pursuant to D.C. App. R.
 49(c)(3).

 Perry M. Grossman
 New York Civil Liberties Union Foundation
 125 Broad St.
 New York, NY 10004


                                               2
      Case 1:18-cv-02921-JMF Document 518 Filed 11/11/18 Page 3 of 3



(212) 607-3300 601
pgrossman@nyclu.org
                            Attorneys for the NYIC Plaintiffs




                                      3
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 1 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date          Date
 Exhibit                      Description                                                                      AR
                                                                 Objections   Identified     Entered
PX-1       Initial Administrative Record [AR 000001-001320]      *            11/5         11/5           AR
           Supplemental Memorandum by Secretary of
           Commerce Wilbur Ross Regarding the
PX-2                                                             *            11/5         11/5           AR
           Administrative Record in Census Litigation
           (6/21/2018) [AR 1321]
PX-3       1st Supplemental AR Production [AR 1322]              *            11/5         11/5           AR
           2nd Supplemental AR Production [AR 003736-
PX-4                                                             *            11/5         11/5           AR
           012464]
           Disclosure Review Board (DRB) Release produced
PX-5                                                             *            11/5         11/5           AR
           8/28/2018
PX-6       DRB Release produced 9/4/2018                         *            11/5         11/5           AR
           4th Supplemental AR Production [AR 012464-
PX-7                                                             *            11/5         11/5           AR
           012543]
           Privilege Overturns produced 9/17/2018 [AR
PX-8                                                             *            11/5         11/5           AR
           012476, 012755-012756]
           DRB Release produced 9/19/2018 – 2017 ACS
PX-9                                                             401, 403     11/9         11/9           AR
           Data [AR 012757-012762]
           Additional Stakeholder Briefs produced 9/26/2018
PX-10                                                            *            11/5         11/5           AR
           [AR 012763-012767]
           Documents Produced in Response to 5th Motion to
PX-11                                                            *            11/5         11/5           AR
           Compel [AR012768-012803]
           Documents Produced in Response to Docket No.
PX-12                                                            *            11/5         11/5           AR
           349 [AR 012804-012826]
           10th Supplemental AR Production [AR 012827-
PX-13                                                            *            11/5         11/5           AR
           013022]
           Document Produced in Response to Docket No.
PX-14                                                            *            11/5         11/5           AR
           361 [AR 013023-013024]
                                                                                           11/11
           DRB Release - Focus Group Materials produced          401, 403,
PX-15                                                                                      (pending       Disputed
           10/3/2018 [AR 013025-013099]                          802, 901
                                                                                           Court order)
                                                                                           11/11
           Additional Supplemental AR Documents Produced         401, 403,
PX-16                                                                                      (pending       Disputed
           by Defendants                                         802, 901
                                                                                           Court order)
           Letter from A. Gary to J. Thompson re: Legal
PX-17      Authority for American Community Survey               403          11/5         11/5           AR
           Questions (11/4/2016) [AR 000311]




                                                        Page 1
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 2 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                Objections   Identified     Entered
           Email from I. Hernandez to Secretary Ross and B.
PX-18      Lenihan, cc: E.Herbst, W. Teramoto re: Census        403          11/5         11/5        AR
           Updates (8/8/2017) [AR 000317]
           Email from K. Kobach to W. Teramoto re: Follow
PX-19                                                           403          11/5         11/5        AR
           up on our phone call (7/24/2017) [AR 000763]
           Letter from Secretary Ross to K. Harris (1/31/2018)
PX-20                                                          403           11/5         11/5        AR
           [AR 000782]
           Summary of Discussion between Secretary Ross
PX-21      and Rep. Pelosi re: 3/23/2018 meeting [AR            403          11/5         11/5        AR
           001274]
           Memo from J. Abowd to Secretary Ross re:
           Technical Review of the Department of Justice to
PX-22                                                           403          11/5         11/5        AR
           Add Citizenship Question to the 2020 Census (Jan.
           19, 2018) [AR 001277]
           Questions on the Jan 19 Draft Census Memo on the
PX-23      DOJ Citizenship Question Reinstatement Request       403          11/5         11/5        AR
           [AR 001286]
           Summary Analysis of the Key Differences Between
PX-24                                                      403               11/5         11/5        AR
           Alternative C and Alternative D [AR 001304]
           Memo from J. Abowd to W. Ross re: Preliminary
PX-25      analysis of Alternative D (Combined Alternatives     403          11/5         11/5        AR
           B and C) (Mar. 1, 2018) [AR 001308]
           Defendant Ross Decisional Memo (Mar. 26, 2018)
PX-26                                                           403          11/5         11/5        AR
           [AR 001313]
           Email from A. Willard to R. Jarmin (12/15/2017)
PX-27                                                           403          11/5         11/5        AR
           [AR 001332]
           Email from V. Velkoff to A. Willard re: Tuesday
PX-28                                                           403          11/5         11/5        AR
           Availability (7/25/2017) [AR 1393]
           Email from A. Willard to V. Velkoff (7/25/2017)
PX-29                                                           403          11/5         11/5        AR
           [AR 001404]
           Email from D. Langdon to E. Herbst re: Census
PX-30      Bureau briefing for OS politicals (2/2/2017) [AR     403          11/5         11/5        AR
           001410]
           Email from E. Comstock to C. Neuhaus et al., re:
PX-31                                                           403          11/5         11/5        AR
           Census (8/29/2017) [AR 001411]
           Letter from A. Gary to R. Jarmin re: Request to
PX-32      Reinstate Citizenship Question on 2020 Census        403          11/5         11/5        AR
           Questionnaire (12/12/2017) [AR 001525]



                                                       Page 2
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 3 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                Objections   Identified     Entered
           Email from J. Uthmeier to E. Lamas and R. Jarmin
PX-33                                                           403          11/5         11/5        AR
           re: DOJ letter (12/15/2017) [AR 001634]
           Questions on the Jan 19 Draft Census Memo on the
PX-34      DOJ Citizenship Question Reinstatement Request       403          11/5         11/5        AR
           [AR 001954]
           Email from K. Dunn Kelley to J. Uthmeier re: Prep
PX-35      for Wed Census meeting with Sec (9/5/2017) [AR       403          11/5         11/5        AR
           001996]
           Email from K. Dunn Kelley to J. Uthmeier re: Prep
PX-36      for Wed Census meeting with Sec (9/5/2017) [AR       403          11/5         11/5        AR
           001998]
           Email from J. Uthmeier to E. Comstock re: Census
PX-37                                                           403          11/5         11/5        AR
           Matter Follow-up (9/7/2017) [AR 002034]
           Email from James Uthmeier to Mark Neuman
PX-38      [confirmed by Privilege Log] re: Questions re        403          11/5         11/5        AR
           Census (9/8/2017) [AR 002051_0001]
           Email from M. Walsh to W. Teramoto and J.
PX-39                                                           403          11/5         11/5        AR
           Rockas (3/16/2018) [AR 002160]
           Email from W. Teramoto to J. Rockas re: NEED
PX-40      APPROVAL – GILLIAN QUOTES (3/16/2018)                403          11/5         11/5        AR
           [AR 002167]
           Email from C. Jones to E. Comstock re: Seeking
PX-41      comment - citizenship question (2/28/2018) [AR       403          11/5         11/5        AR
           002199]
           Email from B. Reist to E. Comstock re: Citizenship
PX-42                                                           403          11/5         11/5        AR
           Questions – Complete Set (2/2/2018) [AR 002292]
           Questions on the Jan. 19 Draft Census Memo on
PX-43      the DOJ Citizenship Question Reinstatement           403          11/5         11/5        AR
           Request [AR 002294]
           Email from J. Uthmeier to E. Comstock re: Census
PX-44                                                           403          11/5         11/5        AR
           Matter Follow-Up (9/7/2017) [AR 002395]
           Email from Secretary Ross to E. Comstock
PX-45                                                           403          11/5         11/5        AR
           (9/1/2017) [AR 002424]
           Email from C. Neuhaus to S. Park-Su et al., re:
PX-46                                                           403          11/5         11/5        AR
           Census (8/29/2017) [AR 002426]
           Email from S. Park-Su to E. Comstock, cc: C.
PX-47      Neuhaus, M. Leach, I. Hernandez, C. Dorsey, M.       403          11/5         11/5        AR
           Bedan, re: Census (8/29/2017) [AR 002429]



                                                       Page 3
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 4 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                Objections   Identified     Entered
           Email from E. Comstock to W. Teramoto re: Calls
PX-48                                                           403          11/5         11/5        AR
           with DOJ (9/16/2017) [AR 002458]
           Email from E. Comstock to P. Davidson, J.
PX-49      Uthmeier, cc: W. Teramoto, re: Census Matter         403          11/5         11/5        AR
           Follow Up (9/7/2017) [AR 002459]
           Email from E. Comstock to W. Teramoto re:
PX-50      Memo on Census Question (8/16/2017) [AR              403          11/5         11/5        AR
           002461]
           Email from E. Comstock to [REDACTED] re: Call
PX-51      today to discuss DoC Issues (5/4/2017) [AR           403          11/5         11/5        AR
           002462]
           Email from P. Davidson to W. Ross, re: Letter
PX-52                                                           403          11/5         11/5        AR
           from DOJ (10/8/2017) [AR 002482]
           Email from P. Davidson to B. Murnane re: John
PX-53      Gore from DOJ called - his number is [redacted]      403          11/5         11/5        AR
           (11/27/2017) [AR 002496]
           Email between E. Comstock, W. Ross, and W.
PX-54      Teramoto re: ITA Request for [Redacted]              403          11/5         11/5        AR
           (9/1/2017) [AR 002519]
           Email from E. Comstock to W. Ross re: Your
PX-55                                                           403          11/5         11/5        AR
           Question on the Census (3/10/2017) [AR 002521]
           Email from W. Ross to W. Teramoto re: Census
PX-56                                                           403          11/5         11/5        AR
           (1/29/2018) [AR 002525]
           Email from W. Ross to P. Davidson re: Census
PX-57                                                           403          11/5         11/5        AR
           (9/19/2017) [AR 002528]
           Email from B. Alexander to H. Geary (4/5/2017)
PX-58                                                           403          11/5         11/5        AR
           [AR 002561]
           Email between J. Gore and M. Leach, re: Call
PX-59                                                           403          11/5         11/5        AR
           (9/13/2017) [AR 002628]
           Email from Macie Leach to John Gore re: Call
PX-60                                                           403          11/5         11/5        AR
           (9/13/2017) [AR 002634]
           Emails between W. Teramoto, D. Cutrona, J. Gore
PX-61                                                           403          11/5         11/5        AR
           re: Call (9/18/2017) [AR 002636]
           Email from W. Teramoto to D. Cutrona re: Call
PX-62                                                           403          11/5         11/5        AR
           (9/18/2017) [AR 002637]
           Email from W. Teramoto to J. Gore and D. Cutrona
PX-63                                                           403          11/5         11/5        AR
           re: Call (9/16/2017) [AR 002639]
           Email from J. Rockas to K. Manning re:
PX-64                                                           403          11/5         11/5        AR
           Citizenship Question (3/19/2018) [AR 002643]
                                                       Page 4
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 5 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                Objections   Identified     Entered
           Email from J. Rockas to W. Teramoto (3/16/2018)
PX-65                                                           403          11/5         11/5        AR
           [AR 002646]
           Email from D. Cutrona to W. Teramoto re: Call
PX-66                                                           403          11/5         11/5        AR
           (9/18/2017) [AR 002651]
           Email from D. Cutrona to W. Teramoto re: Call
PX-67                                                           403          11/5         11/5        AR
           (9/17/2017) [AR 002653]
           Email between W. Teramoto and M. Leach, re:
PX-68                                                           403          11/5         11/5        AR
           John Gore-DOJ (9/15/2017) [AR 002659]
PX-69      2016 Internet Breakoff Rates [AR 002737]             403          11/5         11/5        AR
           Email from R. Jarmin to K. Kelley re: Question
PX-70                                                           403          11/5         11/5        AR
           (2/14/2018) [AR 003274]
           Email from R. Jarmin to K. Kelley re: Request to
PX-71      Reinstate Citizenship Question on 2020 Census        403          11/5         11/5        AR
           Questionnaire (12/22/2017) [AR 003289]
           Email from S. Buckner to R. Jarmin re: Urgent
PX-72                                                           403          11/5         11/5        AR
           query from Science (1/2/2018) [AR 003323]
           Email from E. Lamas to A. Willard re: Please call
PX-73                                                           403          11/5         11/5        AR
           Karen (12/15/2017) [AR 003347]
           Email from J. Abowd to R. Jarmin re: DOJ Letter
PX-74                                                           403          11/5         11/5        AR
           (12/15/2017) [AR 003354]
           Email from R. Jarmin to K. Kelley re: DOJ
PX-75(R)                                                        403          11/5         11/5        AR
           (2/6/2018) [AR 003460]
           Email from E. Lamas to K. Kelley re: Two
PX-76      questions from Molly McCarthy on Citizenship as      403          11/5         11/5        AR
           a topic (10/11/2017) [AR 003470]
           Email from S. Park-Su to M. Walsh and B. Lenihan
PX-77                                                           403          11/5         11/5        AR
           re: FW: MOU Update (3/6/2018) [AR 003588]
           Email from E. Comstock to K. Kelley, M. Walsh,
           and J. Rockas re: Potential House CJS Minority
PX-78                                                           403          11/5         11/5        AR
           Questions for Tomorrow’s Hearing (3/20/2018)
           [AR 003597]
           Email from D. Langdon to E. Comstock re: 2020
PX-79                                                           403          11/5         11/5        AR
           Census Topics (3/10/2017) [AR 003685]
           Email from D. Langdon to E. Comstock and E.
PX-80      Herbst re: 2020 topics briefing (3/15/2017) [AR      403          11/5         11/5        AR
           003686]
           Email from B. Alexander to E. Comstock
PX-81                                                           403          11/5         11/5        AR
           (4/20/2017) [AR 003694]


                                                       Page 5
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 6 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                Objections   Identified     Entered
           Email from E. Comstock to W. Ross re: “FW:
PX-82      Census Testimony for Wed. May 3 House CJS            403          11/5         11/5        AR
           Hearing” (5/1/2017) [AR 003695]
           Email from W. Ross to W. Teramoto re: Census
PX-83                                                           403          11/5         11/5        AR
           (5/2/2017) [AR 003699]
           Email from E. Comstock to E. Branstad re: DOJ
PX-84                                                           403          11/5         11/5        AR
           contact (5/4/2017) [AR 003701]
           Email from D. Langdon to L. Blumerman, “Fwd:
PX-85      Requested Information - Legal Review All             403          11/5         11/5        AR
           Residents...” (5/24/2017) [AR 003702]
           Calendar Invite from J. Uthmeier to E. Comstock
PX-86      for meet with James re: Census Citizenship           403          11/5         11/5        AR
           (6/27/2017) [AR 003705]
           Email from A.M. Neuman to E. Comstock re:
PX-87                                                           403          11/5         11/5        AR
           Census Question (4/14/2017) [AR 003709]
           Email between E. Comstock and W. Ross re:
PX-88                                                           403          11/5         11/5        AR
           Census (5/2/2017) [AR 003710]
           Draft Response Template re: Citizenship Question
PX-89                                                           403          11/5         11/5        AR
           [AR 003870]
           Memo from W. Ross to K. D. Kelley re:
           Reinstatement of a Citizenship Question on the
PX-90                                                           403          11/5         11/5        AR
           2020 Decennial Census Questionnaire (3/26/2018)
           [AR 003893]
           Email from K. Kelley to R. Jarmin re: re: Need
PX-91      DOC Guidance--Race/Ethnicity Questions and           403          11/5         11/5        AR
           Citizenship (1/24/2018) [AR 003978]
           Email from K. Quinley to K. Kelley re: Agenda for
PX-92      January 11 Steering Committee (1/10/2018) [AR        403          11/5         11/5        AR
           003981]
           Agenda for Steering Committee meeting [AR
PX-93                                                           403          11/5         11/5        AR
           003982]
           Email from W. Teramoto to E. Comstock re:
PX-94      Memo on Census Question (8/16/2017) [AR              403          11/5         11/5        AR
           003983]
           Email from W. Ross to E. Comstock re: Census
PX-95                                                           403          11/5         11/5        AR
           Matter (8/10/2017) [AR 003984]
           Email from E. Comstock to W. Ross, cc: W.
PX-96      Teramoto, re: ITA Request for [redacted]             403          11/5         11/5        AR
           (9/1/2017) [AR 004002]


                                                       Page 6
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 7 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date          Date
 Exhibit                       Description                                                                  AR
                                                                 Objections   Identified     Entered
           Email from E. Comstock to W. Ross (8/8/2017)
PX-97                                                            403          11/5         11/5        AR
           [AR 004004]
           Submission of the 2020 Census and American
PX-98      Community Survey Questions to Congress                403          11/5         11/5        AR
           PowerPoint Presentation [AR 004802]
           Hearing Prep: Tribal Qs&As for February 14, 2018
PX-99                                                            403          11/5         11/5        AR
           [AR 004863]
           Memo from J. Abowd to R. Jarmin re: Summary of
           Quality/ Cost of Alternatives for Meeting
PX-100                                                           403          11/5         11/5        AR
           Department of Justice Request for Citizenship Data
           (1/3/2018) [AR 005473]
           Email from R. Jarmin to A. Gary re: Request to
PX-101     Reinstate Citizenship Question on 2020 Census         403          11/5         11/5        AR
           Questionnaire (1/3/2018) [AR 005489]
           Alternative Sources of Citizenship Data for the
PX-102                                                           403          11/5         11/5        AR
           2020 Census (12/22/2017) [AR 005500]
           Memo from S. Ewert to K. Humes re: Citizenship
PX-103                                                           403          11/5         11/5        AR
           and survey response rates (2/7/2017) [AR 005596]
           Email from K. Prewitt to J. Abowd re census
PX-104                                                           403          11/5         11/5        AR
           citizenship (2/25/2018) [AR 006156]
           Email from M. Hansen to S. Jost re: Census 2020
PX-105                                                           403          11/5         11/5        AR
           (2/6/2018) [AR 006236]
           Email from J. David Brown to J. Eltinge, et al. re:
PX-106     Methodological text and selected references           403          11/5         11/5        AR
           (1/3/2018) [AR 006575]
           Email from M. Heggeness to J.Abowd re: Internal
PX-107     Meeting Re: DOJ Letter Response (1/2/2018) [AR        403          11/5         11/5        AR
           006623]
           Email from P. Beatty to J. Abowd re: Trump
PX-108     Justice Department Pushed for Citizenship             403          11/5         11/5        AR
           Question on Census (1/2/2018) [AR 006629]
           Email from R. Jarmin to A. Fontenot, J. M Abowd
           re: Request to Reinstate Citizenship Question on
PX-109                                                           403          11/5         11/5        AR
           2020 Census Questionnaire (12/22/2017) [AR
           006659]
           Letter from Arthur Gary to Defendant Jarmin, Re:
PX-110     Request to Reinstate Citizenship Question on 2020     403          11/5         11/5        AR
           Census Questionnaire (12/12/2017) [AR 007729]
           Email from J. Abowd to J. Whitehorne re:
PX-111                                                           403          11/5         11/5        AR
           Citizenship on the ACS (12/18/2017) [AR 008239]

                                                        Page 7
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 8 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date          Date
 Exhibit                      Description                                                                   AR
                                                                 Objections   Identified     Entered
           2020 Census: Adding Content to the Questionnaire
PX-112                                                           403          11/5         11/5        AR
           [AR 008291]
           Email from R. Jarmin to C. Jones re: Question
PX-113                                                           403          11/5         11/5        AR
           (2/14/2018) [AR 008325]
           Email from R. Jarmin to A. Fontenot re:
PX-114                                                           403          11/5         11/5        AR
           Citizenship question (1/18/2018) [AR 008345]
           Email from J. Thompson to R. Jarmin re: Letter to
PX-115                                                           403          11/5         11/5        AR
           Secretary Ross (1/29/2018) [AR 008554]
           Letter from former Census Directors Barabba,
PX-116     Riche, Prewitt, Murdock, Groves, and Thompson         403          11/5         11/5        AR
           to Secretary Ross (1/26/2018) [AR 008555]
           Email from E. Lamas to S. Buckner re: DOC
PX-117                                                           403          11/5         11/5        AR
           Clearance Update (1/24/2018) [AR 008558]
           Email from S. Buckner to R. Jarmin (1/4/2018)
PX-118                                                           403          11/5         11/5        AR
           [AR 008630]
           Email from J. Abowd to S. Garfinkel re: 2018-03-
           08 Challenges and Experiences Adapting
PX-119                                                           403          11/5         11/5        AR
           Differentially Private Mechanisms to the 2020
           Census (3/5/2018) [AR 008911]
           Garfinkel Presentation- “Challenges and
PX-120     Experiences Adapting Differentially Private           403          11/5         11/5        AR
           Mechanisms to the 2020 Census” [AR 008912]
           Email from J. Abowd to B. Reist et al. re: FINAL
PX-121                                                           403          11/5         11/5        AR
           VERSION ATTACHED (1/4/2018) [AR 009008]
           Email from J. Abowd to J. Brown et al. re: DOJ
PX-122                                                           403          11/5         11/5        AR
           Letter Follow-up (12/19/2017) [AR 009068]

           Email from C. Jones to S. Park-Su re: Draft
PX-123                                                           403          11/5         11/5        AR
           Response to Question (2/24/2018) [AR 009190]

           Email from K. Hancher to R. Jarmin re: DOJ
PX-124                                                           403          11/5         11/5        AR
           Meeting (2/15/2018) [AR 009193]
           Email from J. Abowd to K. Evans re: Is this the
PX-125     memo you referred to on the call? (3/5/2018) [AR      403          11/5         11/5        AR
           009345]
           Email from R. Jarmin to M. Berning re: SSA
PX-126                                                           403          11/5         11/5        AR
           (2/13/2018) [AR 009444]
           Email from J. Treat to R. Jarmin re: Notes from the
PX-127     meeting with the Secretary (2/13/2018) [AR            403          11/5         11/5        AR
           009450]


                                                       Page 8
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 9 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                Objections   Identified     Entered
           Email from [Redacted] to R. Jarmin re: Items
PX-128                                                          403          11/5         11/5        AR
           (1/2/2018) [AR 009679]
PX-129     2016 Breakoff data [AR 009692]                       403          11/5         11/5        AR
           Email from R. Jarmin to K. Kelley re: Need DOC
PX-130     Guidance--Race/Ethnicity Questions and               403          11/5         11/5        AR
           Citizenship (1/24/2018) [AR 009739]
           Email to K. Kelley re: Items to cover w/ Izzy
PX-131                                                          403          11/5         11/5        AR
           (9/5/2017) [AR 009799]
           Memo from J. Abowd to W. Ross re: Preliminary
PX-132     analysis of Alternative D (Combined Alternatives     403          11/5         11/5        AR
           B and C) (3/1/2018) [AR 009812]
           Memo from E. Comstock to W. Ross re: Census
PX-133                                                          403          11/5         11/5        AR
           Discussions with DoJ (9/8/2017) [AR 009834]
           2020 Census: Adding Content to the Questionnaire
PX-134                                                          403          11/5         11/5        AR
           [AR 009865]
PX-135     2017 Break-off analysis [AR 010382]                  403          11/5         11/5        AR
           Memorandum from Center for Survey
           Measurement to Associate Directorate for Research
PX-136                                                          403          11/5         11/5        AR
           and Methodology re: Respondent Confidentiality
           Concerns (9/20/2017) (redacted) [AR 010386]
           American Community Survey (ACS) Response
PX-137                                                          403          11/5         11/5        AR
           Rate by Mode [AR 010408]
           Draft Memo - 2018.Executive Summary [AR
PX-138                                                          403          11/5         11/5        AR
           010499]
           Draft Memo - 2018.Executive Summary [AR
PX-139                                                          403          11/5         11/5        AR
           010509]
           Questions on the Jan 19 Draft Census Memo on the
PX-140     DOJ Citizenship Question Reinstatement Request       403          11/5         11/5        AR
           [AR 010895]
           Memo from S. Ewert to K. Humes re: Citizenship
PX-141                                                          403          11/5         11/5        AR
           and survey response rates (2/7/2017) [AR 010913]
           Spreadsheet re: Question Assignments [AR
PX-142                                                          403          11/5         11/5        AR
           010950]
           Email from P. Davidson to W. Ross, re: Census
PX-143                                                          403          11/5         11/5        AR
           Questions (11/28/2017) [AR 011193]
           Email from B. Page to R. Jarmin re: Census
PX-144                                                          403          11/5         11/5        AR
           Question Request (12/20/2017) [AR 011194]



                                                       Page 9
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 10 of 50
            State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                                Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                    Defs.’       Date             Date
 Exhibit                       Description                                                                      AR
                                                                  Objections   Identified        Entered
            Email from J. Uthmeier to M. Neuman [confirmed
PX-145      by Privilege Log] re: Questions re Census             403          11/5         11/5           AR
            (9/13/2017) [AR 011329]
            Email to W. Ross and W. Teramoto from E.
PX-146      Comstock re: Memo on Census Question                  403          11/5         11/5           AR
            (8/11/2017) [AR 011362]
            Memo from M. Berning et al., to J. Abowd re:
PX-147      Alternative Sources of Citizenship Data for the       403          11/5         11/5           AR
            2020 Census (12/22/2017) [AR 011634]
            Email from K. Dunn Kelley to A. Willard re: Notes
PX-148(R)                                                         403          11/5         11/5           AR
            from drive (10/9/2017) [AR 012464]
            Email chain between Ross and Dunn Kelley
PX-149                                                            403          11/5         11/5           AR
            (1/16/2018) [AR 012479]
            Email chain between Langdon and census
PX-150                                                            403          11/5         11/5           AR
            employees (5/24/2017) [AR 012541]
PX-151      2017 Breakoff Rates by Race Group [AR 012757]         401, 403     11/5         11/5           AR
            2020 CBAMS Focus Groups Audience Summary              401, 403,
PX-152                                                                         11/5         11/5           AR
            Report [AR 013025]                                    802, 901
            Email from Secretary Ross to W. Teramoto dated
            9/19/2017, forwarding 9/8/2017 memo from
PX-153                                                            *            11/5         11/5           AR
            Comstock to Secretary Ross (unredacted)
            [COM_DIS00016106]
            August 6, 2018, Letter Re: Proposed Information
            Collection; Comment Request; 2010 Census 83           401, 403,
PX-154
            Fed. Reg. 26,643 (June 8, 2018), Docket No.           802, 901
            USBC-2018-0005 [PL024752].
            2012-2016 ACS CAPI Response Rate by Tract
PX-155      Percentage of Housing Units with at least One         *            11/5         11/5           AR
            Noncitizen [0010678DRB]
            Email from J. Gore to A. Gary (10/31/17) [CLC 1-      401, 403,
PX-156
            6]                                                    802, 901
                                                                  401, 403,
PX-157      Email from Pickett to Gore (11/3/17) [CLC 58]
                                                                  802, 901
            Memorandum from Center for Survey
            Measurement to Associate Directorate for Research
PX-158      and Methodology re: Respondent Confidentiality        403          11/5         11/5           AR
            Concerns (Sept. 20, 2017) [COM_DIS00002446]
            [Duplicate of PX-656]
PX-159      Withdrawn                                             --           --           --             --


                                                        Page 10
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 11 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date             Date
 Exhibit                      Description                                                                     AR
                                                                Objections   Identified        Entered
           Mikelyn Meyers, U.S. Census Bureau, Respondent
           Confidentiality Concerns and Possible Effects on     401, 403,
PX-160                                                                       11/5         11/5
           Response Rates and Data Quality for the 2020         802, 901
           Census (Nov. 2, 2017) [COM_DIS00002481]
           2020 Census Barriers, Attitudes and Motivators                                 11/11
                                                                401, 403,
PX-161     Study (CBAMS) Brief Update                                                     (pending
                                                                802, 901
           [COM_DIS00008554]                                                              Court order)
           Brown, J. David et al., Understanding the Quality
PX-162     of Alternative Citizenship Data Sources for the      *            11/5         11/5
           2020 Census [COM_DIS00009833]
           2020 Census Barriers, Attitudes and Motivators                                 11/11
                                                                401, 403,
PX-163     Study (CBAMS) High-Level Findings                                              (pending
                                                                802, 901
           [COM_DIS00010669]                                                              Court order)
                                                                                          11/11
           Proposed Content Test - Victoria Velkoff             401, 403,
PX-164                                                                                    (pending
           [COM_DIS00010789]                                    802
                                                                                          Court order)
           Proposed Content Test - Victoria Velkoff             401, 403,
PX-165                                                                       11/5         11/5
           [COM_DIS00010785]                                    802
PX-166     Withdrawn                                            --           --           --             --
           Letter from Goodlatte to Ross (2/27/2018) [AR
PX-167                                                          403          11/5         11/5           AR
           1164] [COM_DIS00014115]
           Letter from Mateer to Jarmin (2/23/2018) [AR
PX-168                                                          403          11/5         11/5           AR
           1155] [COM_DIS00014116]
           Letter from Lawson to Ross (2/23/2018) [AR 1153]
PX-169                                                      403              11/5         11/5           AR
           [COM_DIS00014119]
           Letter from Warner to Ross (2/23/2018) [AR
PX-170                                                          403          11/5         11/5           AR
           1159] [COM_DIS00014120]
           Letter from Marshall to Ross (2/23/2018) [AR
PX-171                                                          403          11/5         11/5           AR
           1161] [COM_DIS00014121]
           Letter from Hunter to Ross (3/13/2018) [AR 1210]
PX-172                                                          403          11/5         11/5           AR
           [COM_DIS00014123]
           Letter from Cotton to Ross (2/27/2018) [AR 1178]
PX-173                                                          403          11/5         11/5           AR
           [COM_DIS00014126]
           Press Release re: Cotton, Cruz, and lnhofe Applaud
                                                                401, 403,
PX-174     Addition of Citizenship Question to Census
                                                                802, 901
           (3/27/2018) [COM_DIS00014128]
           Letter from Kirsanow to Jarmin (3/15/2018) [AR
PX-175                                                          403          11/5         11/5           AR
           1217] [COM_DIS00014129]


                                                      Page 11
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 12 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                 Defs.’       Date             Date
 Exhibit                      Description                                                                    AR
                                                               Objections   Identified        Entered
           Letter from Kobach to Ross (2/12/2018) [AR 1144]
PX-176                                                         403          11/5         11/5           AR
           [COM_DIS00014132]
           Letter from King to Ross (2/16/2018) [AR 1129]
PX-177                                                         403          11/5         11/5           AR
           [COM_DIS00014135]
                                                                                         11/11
                                                               401, 403,
PX-178     Report re “letters received” [COM_DIS00014138]                                (pending       AR
                                                               802, 901
                                                                                         Court order)
           Email chain between W. Ross, B. Lenihan, J.
           Uthmeier, J. Rockas re: SHORT FUSE: Fw:
PX-179                                                         403          11/5         11/5           AR
           Census/immigration status story (Deadline: Today
           2:45pm) (12/29/2017) [COM_DIS00014335]
           Email chain between W. Ross, B. Lenihan, J.
           Uthmeier, J. Rockas re: SHORT FUSE: Fw:
PX-180                                                         403          11/5         11/5           AR
           Census/immigration status story (Deadline: Today
           2:45pm) (12/29/2017) [COM_DIS00014338]
           Email chain between J. Uthmeier, S. Park-Su, E.
                                                                                         11/11
           Comstock, P. Davidson, W. Teramoto, re: Census      401, 403,
PX-181                                                                                   (pending       AR
           Matter Follow-Up (9/11/2017)                        802
                                                                                         Court order)
           [COM_DIS00014666]
PX-182     Intentionally Left Blank                            --           --           --             --
           Email between W. Ross and W. Teramoto re:
PX-183                                                         403          11/9         11/9           AR
           Census (5/2/2017) [COM_DIS00016118]
PX-184     Intentionally Left Blank                            --           --           --             --
           Email chain between E. Herbst, M. Neuman, E.                                  11/11
                                                               401, 403,
PX-185     Comstock re: 17-053169 (3/14/2017)                                            (pending       AR
                                                               802
           [COM_DIS00016561]                                                             Court order)
           Email between E. Comstock and M. Neuman, re:
PX-186     Census Question (4/14/2017)                         403          11/9         11/9           AR
           [COM_DIS00018614]
PX-187     Intentionally Left Blank                            --           --           --             --
           Email between E. Comstock and M. Neuman re:
                                                                                         11/11
           One of the Supreme Court cases that informs         401, 403,
PX-188                                                                                   (pending       AR
           planning for 2020 Census (4/11/2017)                802
                                                                                         Court order)
           [COM_DIS00018615]
           Emails between W. Teramoto and B. Lenihan                                     11/11
                                                               401, 403,
PX-189     email re: where are KDK murder boards                                         (pending
                                                               802
           (6/19/2017) [COM_DIS00020349]                                                 Court order)
           Email between Teramoto, Kelley and Neuman re:                                 11/11
                                                               401, 403,
PX-190     IMPORTANT: From Oversight Hearing                                             (pending       AR
                                                               802
           (10/13/2017) [COM_DIS00020557]                                                Court order)

                                                     Page 12
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 13 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                     AR
                                                                Objections   Identified     Entered
           Emails between A. Willard, S. Park-Su, K. Dunn                                 11/11
                                                                401, 403,
PX-191     Kelley re: Mark Neuman mtg req. (8/29/2017)                                    (pending       AR
                                                                802
           [COM_DIS00020561]                                                              Court order)
           Schedule for Secretary Ross’s Conference Room,
PX-192                                                          401, 403     11/9         11/9
           2018, Redacted [COM_DIS00021107]
           Schedule for Secretary Ross, 2017, Redacted
PX-193                                                          401, 403     11/9         11/9
           [COM_DIS00021159]
           Schedule for Secretary Ross, 2018, Redacted
PX-194                                                          401, 403     11/9         11/9
           [COM_DIS00021255]
           Schedule for Secretary Ross’s Conference Room,
PX-195                                                          401, 403     11/9         11/9
           2017, Redacted [COM_DIS00021330]
           Email from J. Gore to A. Gary (1/29/2018) [DOJ       401, 403,
PX-196
           2712]                                                802, 901
           Email from R. Jarmin to A. Gary (1/10/2018) [DOJ     401, 403,
PX-197
           2713]                                                802, 901
           Email from A. Gary to R. Jarmin (1/2/2018) [DOJ      401, 403,
PX-198
           2714]                                                802, 901
           Email from A. Gary to R. Jarmin (12/22/2017)         401, 403,
PX-199
           [DOJ 2715]                                           802, 901
           Email from R. Jarmin to A. Gary (12/22/2017)         401, 403,
PX-200
           [DOJ 2716]                                           802, 901
           Email from J. Gore to R. Tucker (12/8/2017) [DOJ     401, 403,
PX-201
           2722]                                                802, 901
           Email from J. Gore to A. Gary (11/3/2017) [DOJ       401, 403,
PX-202
           2738]                                                802, 901
           Email from G. Friel to J. Gore and B. Aguinaga       401, 403,
PX-203
           (9/25/2017) [DOJ 3710]                               802, 901
           Email from B. Aguinaga to B. Pickett (11/3/2017)     401, 403,
PX-204
           [DOJ 3740]                                           802, 901
           Email thread between R. Tucker, R. Troester, J.      401, 403,
PX-205
           Gore (11/30/2017) [DOJ 14798]                        802, 901
           Email from J. Gore to A. Gary (12/8/2017) [DOJ       401, 403,
PX-206
           14821]                                               802, 901
           Email from J. Gore to A. Gary (11/30/2017) [DOJ      401, 403,
PX-207
           14834]                                               802, 901
           Email thread between J. Gore, R. Tucker, R.          401, 403,
PX-208
           Troester (11/30/2017) [DOJ 14840]                    802, 901


                                                      Page 13
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 14 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date          Date
 Exhibit                      Description                                                                 AR
                                                                 Objections   Identified     Entered
           Email from A. Gary to J. Gore (9/11/2017) [DOJ        401, 403,
PX-209
           14996]                                                802, 901
           Gore Calendar Entry for “Call with John Gore-         401, 403,
PX-210
           Justice” (9/15/2017) [DOJ 15201]                      802, 901
           Email from J. Gore to C. Herren (11/1/2017) [DOJ      401, 403,
PX-211
           28339]                                                802, 901
           Email from J. Gore to C. Herren (4/25/2018) [DOJ      401, 403,
PX-212
           28354]                                                802, 901
           Email from C. Herren to J. Gore (11/3/2017) [DOJ      401, 403,
PX-213
           28385]                                                802, 901
           Email from C. Herren to J. Gore (1/3/2018) [DOJ       401, 403,
PX-214
           28401]                                                802, 901
           Email from C. Wells to J. Gore (4/24/2018) [DOJ       401, 403,
PX-215
           29771]                                                802, 901
           Email from J. Gore to C. Wells (5/2/2018) [DOJ        401, 403,
PX-216
           29775]                                                802, 901
           Email from B. Shumate to J. Gore (3/25/2018)          401, 403,
PX-217
           [DOJ 30395]                                           802, 901
           Email from C. Legore-Traore to J. Gore                401, 403,
PX-218
           (9/22/2017) [DOJ 30651]                               802, 901
           Email from A. Gary to J. Gore, et al. (1/30/2018)     401, 403,
PX-219
           [DOJ 35720]                                           802, 901
           Letter from CSAC attached to Gary email
PX-220                                                           403          11/5         11/5
           (12/9/2018) [DOJ 35722]
           Illinois Complete Count Commission Act
PX-221                                                           401, 403     11/9         11/9
           [PL001268]
           Map of Hard to Count Communities in Illinois          401, 403,
PX-222
           [PL001271]                                            802, 901
                                                                                           11/11
           NAC Fall Meeting November 2016                        401, 403,
PX-223                                                                                     (pending
           Recommendations and Responses [PL007310]              802, 901
                                                                                           Court order)
           Map of Hard to Count Communities in New York          401, 403,
PX-224
           [PL010276]                                            802, 901
                                                                                           11/11
                                                                 401, 403,
PX-225     NAC Fall Meeting 2017 Agenda [PL013049]                                         (pending
                                                                 802, 901
                                                                                           Court order)




                                                       Page 14
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 15 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date             Date
 Exhibit                      Description                                                                     AR
                                                                Objections   Identified        Entered
                                                                                          11/11
                                                                401, 403,
PX-226     NAC Spring 2018 Meeting Agenda [PL013051]                                      (pending
                                                                802, 901
                                                                                          Court order)
PX-227     Withdrawn                                            --           --           --             --
                                                                                          11/11
                                                                401, 403,
PX-228     NAC Membership List [PL013057]                                                 (pending
                                                                802, 901
                                                                                          Court order)
                                                                                          11/11
           NAC Standard Operating Procedures February           401, 403,
PX-229                                                                                    (pending
           2018 [PL013060]                                      802, 901
                                                                                          Court order)
           Respondent Confidentiality Concerns on Possible
           Effects on Response Rates and Data Quality for the   401, 403,
PX-230
           2020 Census Arturo Vargas Discussant                 802, 901
           [PL015274]
           City of Chicago - 2018 Budget Ordinance              401, 403,
PX-231
           [PL016169]                                           802, 901
           City of Chicago - 2018 Draft Action Plan             401, 403,
PX-232
           [PL016177]                                           802, 901
           Illinois Dep’t of Commerce & Economic                401, 403,
PX-233
           Opportunity - Grant Award letter [PL016787]          802, 901
           Illinois - Inter-governmental agreement b/w Dep’t
                                                                401, 403,
PX-234     of Human Services and City of Chicago (FY2019)
                                                                802, 901
           [PL016790]
           Illinois - Inter-governmental agreement b/w Dep’t
                                                                401, 403,
PX-235     of Human Services and City of Chicago (FY2019)
                                                                802, 901
           [PL016792]
           Illinois - Inter-governmental agreement b/w Dep’t
                                                                401, 403,
PX-236     of Human Services and City of Chicago (FY2019)
                                                                802, 901
           [PL016794]
           Illinois - Dep’t of Health and Human Services
           Administration for Children and Families Notice of   401, 403,
PX-237
           Award for City of Chicago (2015-2019)                802, 901
           [PL016796]
           Chicago’s Census 2020 Complete Count                 401, 403,
PX-238
           Committees Memo [PL017219]                           802, 901
           Executed Grant Agreement - Chicago DFSS for
                                                                401, 403,
PX-239     Senior Services Agency on Aging for FY 2019
                                                                802
           [PL017271]
           Attachment C: Intrastate Funding Formula and         401, 403,
PX-240
           2018 Estimated Resource Plan [PL024433]              802, 901

                                                      Page 15
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 16 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date          Date
 Exhibit                      Description                                                              AR
                                                                 Objections   Identified     Entered
                                                                 401, 403,
           Vocational Rehabilitation Funding Formula
PX-241                                                           802, 805,
           [PL024437]
                                                                 901
           Comment letter from NY et al v Commerce et al         401, 403,
PX-242
           Coalition of Plaintiffs (8/6/2018) [PL024752]         802, 901
           Board of Commissioners of Cook County                 401, 403,
PX-243
           Resolution 18-6420 [PL024766]                         802
           Board of Commissioners of Cook County
                                                                 401, 403,
PX-244     Resolution 18-6056 Legislation Details
                                                                 802
           [PL024768]
           Board of Commissioners of Cook County
                                                                 401, 403,
PX-245     Resolution 18-6056 Proposed Amendment
                                                                 802
           [PL024771]
           Chicago City Council Emergency Fund Resolution        401, 403,
PX-246
           -- signed and filed version [PL024773]                802
           Non-Regulatory Guidance: Fiscal Changes and
           Equitable Services Requirements Under the
                                                                 401, 403,
PX-247     Elementary and Secondary Education Act of 1965
                                                                 802
           (ESEA), as Amended by the Every Student
           Succeeds Act (ESSA) [PL024775]
           Guidance - State Educational Agency Procedures
           for Adjusting Basic Concentration, Targeted, and
                                                                 401, 403,
PX-248     Education Finance Incentive Grant Allocations
                                                                 802
           Determined by the U.S. Department of Education
           [PL024819]
           Cook County Census Complete Count Committee           401, 403,
PX-249
           Booklet [PL024855]                                    802, 901
           Letter from Mayor Rahm Emmanuel to Secretary          401, 403,
PX-250
           Wilbur Ross (2/6/2018) [PL024988]                     802, 901
                                                                 401, 403,
PX-251     ADC 2017 Convention book [PLT003023]
                                                                 802, 901
                                                                 401, 403,
PX-252     2017 ADC brochure [PLT003113]
                                                                 802, 901
                                                                 401, 403,
PX-253     ADC 2018 Convention book [PLT004786]
                                                                 802, 901
           Email exchange between J. Gore and C.
                                                                 401, 403,
PX-254     McCormick (5/12/2017) [EPIC-17-06-30-DOJ-
                                                                 802, 901
           FOIA-20180309]
PX-255     American Community Survey Questionnaire 2017          401, 403     11/5         11/5


                                                       Page 16
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 17 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date             Date
 Exhibit                      Description                                                                     AR
                                                                Objections   Identified        Entered
PX-256     Census 2000 Long Form Questionnaire                  401, 403     11/9         11/9
           Census 1950 Census of Population and Housing
PX-257                                                          401, 403     11/9         11/9
           Questionnaire
PX-258     Withdrawn                                            --           --           --             --
                                                                401, 403,
PX-259     Map of Fort Myers, Florida
                                                                802, 901
PX-260     U.S. Census Bureau Statistical Quality Standards     *            11/5         11/5
           Census 2000 Brief Overview of Race and Hispanic
PX-261                                                          401, 403     11/9         11/9
           Origin
           2005 National Census Test: Analysis of the Race
PX-262                                                          *            11/5         11/5
           and Ethnicity Questions
           2010 Census Coverage Measurement Estimation
PX-263     Report: Components of Census Coverage for the        401, 403     11/9         11/9
           Household Population in the United States
           2020 Census Planning Survey (“Census Barriers,
PX-264                                                          401, 403     11/9         11/9
           Attitudes and Motivators Study”)
PX-265     2020 Census Integrated Communications Plan           *            11/5         11/5
PX-266     Withdrawn                                            --           --           --             --
           DSSD 2010 Census Coverage Measurement
PX-267                                                          401, 403     11/5         11/5
           Memorandum Series #2010-G-01
PX-268     Proposed Content Test on Citizenship Question        401, 403     11/9         11/9
           Memorandum for the President from Andrew
           Bremberg re: Executive Order on Protecting
                                                                401, 403,
PX-269     American Jobs and Workers by Strengthening the
                                                                802, 901
           Integrity of Foreign Worker Visa Programs
           (1/23/2017)
PX-270     Withdrawn                                            --           --           --             --

           Memo from L. Blumerman to the Record re:
           Planned Development and Submission of Subjects
PX-271                                                          401, 403     11/9         11/9
           Planned for the 2020 Census Program and
           Questions Planned for the 2020 Census Program

           Gore Congressional Testimony - Bloomberg             401, 403,
PX-272
           Transcript Excerpt from Time 1:14:43 to 1:15:34      802

           Gore Congressional Testimony - Bloomberg Video       401, 403,
PX-273
           Excerpt from Time 1:14:43 to 1:15:35                 802


                                                      Page 17
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 18 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                     Defs.’       Date             Date
 Exhibit                      Description                                                                        AR
                                                                   Objections   Identified        Entered
           U.S. Department of Commerce Census Bureau
PX-274     National Advisory Committee on Racial, Ethnic,          401, 403     11/9         11/9
           and Other Populations Charter
           U.S. Department of Commerce Census Bureau of
PX-275                                                             401, 403     11/9         11/9
           the Census Scientific Advisory Committee Charter
           Prepared Statement of Ron Jarmin, PhD. And Earl
           Comstock Before the Committee on Oversight and
PX-276     Government Reform U.S. House of                         401, 403     11/9         11/9
           Representatives- “Progress Report on the 2020
           Census”
           Questions Planned for the 2020 Census and the
PX-277     American Community Survey : A Process                   401, 403     11/9         11/9
           Overview- Presentation by J. Ortman
           Prepared Statement of J. Thompson before the
PX-278     Appropriations Committee’s Subcommittee on              401, 403     11/9         11/9
           Commerce, Justice, Science and Related Agencies
           Statement of Karen Dunn Kelley Before the Senate
PX-279                                                             401, 403     11/9         11/9
           Commerce, Science and Transportation Committee
           NYIC v. U.S. DOC, Defendants’ Objections and
           Responses to Plaintiffs’ Requests for Expedited
PX-280     Production of Documents and First Set of                401, 403     11/9         11/9
           Interrogatories to Defendants USDOC and Wilbur
           Ross
PX-281     J. Uthmeier Declaration                                 401, 403     11/9         11/9
           Transcript--Committee on Oversight and
                                                                   401, 403,
PX-282     Government Reform Progress Report on the 2020
                                                                   802
           Census
PX-283     Defendants’ Initial Disclosures (7/23/2018)             401, 403     11/9         11/9
PX-284     Intentionally Left Blank                                --           --           --             --
           Email from R. Jarmin to K. Kelley re: DOJ
PX-285                                                             403          11/5         11/5           AR
           (12/19/2017) [AR 001357]
           Email from R. Jarmin to K. Kelley (2/13/2018)
PX-286                                                             403          11/5         11/5           AR
           [AR 004853]
                                                                   401, 403,
PX-287     Expert Report of Matthew A. Barreto, Ph.D.                           11/9
                                                                   802, 805
           Expert Rebuttal Report of Matthew A. Barreto,           401, 403,
PX-288                                                                          11/9
           Ph.D.                                                   802, 805
                                                                   401, 403,
PX-289     Expert Rebuttal Report of Joseph J. Salvo
                                                                   802, 805

                                                         Page 18
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 19 of 50
            State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                                Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                      Defs.’       Date          Date
 Exhibit                        Description                                                                  AR
                                                                    Objections   Identified     Entered
            O’Hare, William- The Likely Impact of the
            Addition of a Citizenship Question in the 2020          401, 403,
PX-290
            Census on Census Self-Response, Net Undercount,         802, 805
            and Omissions Rates
                                                                                              11/11
                                                                    401, 403,
PX-291      Hogan, Howard et al., Quality and the 2010 Census                                 (pending
                                                                    802
                                                                                              Court order)
            Memo from P. Cantwell to D. Whitford re: 2010
            Census Coverage Measurement Estimation Report:
PX-292                                                              *            11/5         11/5
            Summary of Estimates of Coverage for Persons in
            the United States
            Document prepared by John Abowd and David
PX-293                                                              *            11/5         11/5
            Brown
            Memo from P. Cantwell to D. Whitford re: 2010
            Census Coverage Measurement Estimation Report:
PX-294                                                              401, 403     11/9         11/9
            Components of Census Coverage for the
            household Population in the United States
            Coverage of the Hispanic Population of the United
PX-295      States in the 1970 Census - A Methodological            *            11/5         11/5
            Analysis
            Defendants’ Reply Memorandum and Opposition
            to Plaintiffs’ Motion for Summary Judgment,
PX-296                                                              401, 403     11/9         11/9
            Federation for American Immigration Reform
            (FAIR) v. Philip M. Klutznick, et al.

            Defendants’ Objections and Responses to
PX-297      Plaintiffs’ Requests for Admission to Defendant         401, 403     11/9         11/9
            United States Census Bureau (10/23/2018)

            Defendants’ Objections and Responses to
            Plaintiffs’ Requests for Admission to Defendant
PX-298(R)                                                           401, 403     11/9         11/9
            United States Department of Commerce
            (10/23/2018)
            Defendants’ Objections and Responses to
PX-299                                                              401, 403     11/9         11/9
            Plaintiffs’ Third Set of Interrogatories
            Commerce Response to NYIC Plaintiffs’ First Set
PX-300                                                              401, 403     11/9         11/9
            of RFPs and Interrogatories (8/13/2018)
            Commerce Supplemental Response to NYIC
PX-301                                                              401, 403     11/9         11/9
            Plaintiffs’ First Set of Interrogatories (9/5/2018)
            Commerce Second Supplemental Response to
PX-302                                                              401, 403     11/9         11/9
            Interrogatory 1 (10/11/2018)


                                                          Page 19
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 20 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                 Defs.’       Date             Date
 Exhibit                        Description                                                                  AR
                                                               Objections   Identified        Entered
           Commerce Response to NYIC Plaintiffs’ Second
PX-303                                                         401, 403     11/9         11/9
           Set of Interrogatories (9/28/2018)
PX-304     Withdrawn                                           --           --           --             --
PX-305     Withdrawn                                           --           --           --             --
           Census Equity Act: Hearings Before the Subcomm.
           on Census & Population of the H. Comm. On Post
PX-306     Office & Civ. Serv., 101st Cong. 43–45, 59 (1989)   401, 403     11/9         11/9
           (statement of C. Louis Kincannon, Deputy
           Director, Census Bureau)
           Exclude Undocumented Residents from Census
           Counts Used for Apportionment: Hearing Before
           the Subcomm. on Census & Population of the H.
PX-307                                                         401, 403     11/9         11/9
           Comm. on Post Office & Civil Serv., 100th Cong.
           50–51 (1988) (testimony of John Keane, Director,
           Census Bureau)
PX-308     Withdrawn                                           --           --           --             --
           Brief of Former Directors of the U.S. Census
                                                               401, 403,
PX-309     Bureau as Amici Curiae Supporting Appellees,
                                                               802
           Evenwel v. Abbott, 136 S. Ct. 1120 (2016)
PX-310     Withdrawn                                           --           --           --             --
                                                               401, 403,
PX-311     J. Thompson Report
                                                               802, 805
                                                               401, 403,
PX-312     J. Thompson Report Errata
                                                               802, 805
                                                               401, 403,
PX-313     S. Hillygus Report
                                                               802, 805
                                                               401, 403,
PX-314     C. Warshaw Report
                                                               802, 805
           Email from Langdon to Comstock (5/24/2017) [AR
PX-315                                                         403          11/5         11/5           AR
           001246]
                                                               401, 403,
PX-316     H. Habermann Report
                                                               802, 805
                                                               401, 403,
PX-317     J. Van Hook Report
                                                               802, 805
                                                               401, 403,
PX-318     J. Van Hook Supplemental Report
                                                               802, 805
                                                               401, 403,
PX-319     S. Hillygus Rebuttal Report
                                                               802, 805


                                                     Page 20
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 21 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                    Defs.’       Date          Date
 Exhibit                       Description                                                              AR
                                                                  Objections   Identified     Entered
                                                                  401, 403,
PX-320     O’Hare Rebuttal Report                                              11/7
                                                                  802, 805
                                                                  401, 403,
PX-321     Expert report of Dr. Christopher Warshaw
                                                                  802, 805
                                                                  401, 403,
PX-322     Errata sheet for Dr. Warshaw’s Expert Report
                                                                  802
                                                                  401, 403,
PX-323     Christopher Warshaw CV
                                                                  802
           C. Warshaw table with 2% undercount population         401, 403,
PX-324
           numbers                                                802

           Elis, Roy, Neil Malhotra, and Marc Meredith.
                                                                  401, 403,
PX-325     2009. “Apportionment cycles as natural
                                                                  802, 805
           experiments.” Political Analysis 17 (4): 358{376.

           Ansolabehere, Stephen, Alan Gerber, and Jim
           Snyder. 2002. “Equal votes, equal money: Court-
                                                                  401, 403,
PX-326     ordered redistricting and public expenditures in the
                                                                  802, 805
           American states.” American Political Science
           Review 96 (4): 767{777.
                                                                  401, 403,
PX-327     Expert Report of Andrew Reamer (inc. CV)                            11/7
                                                                  802, 805
                                                                  401, 403,
PX-328     Reamer Expert Report Errata
                                                                  802
           Chart: Federal Assistance Programs with
                                                                  401, 403,
PX-329     Allocation Formulas Affected by Decennial Census                    11/7         11/7
                                                                  802, 901
           Undercount
                                                                  401, 403,
PX-330     Schematic of census-derived datasets                                11/7
                                                                  802, 901
                                                                  401, 403,
PX-331     Expert Report of Lisa Handley (incl. CV)
                                                                  802, 805
           Department of Justice’s Guidance Concerning
PX-332     Redistricting Under Section 5 of the Voting Rights     401, 403     11/9         11/9
           Act, February 9, 2011, 76 FR 7469
           News Release, “Census Bureau Releases Estimates
PX-333     of Undercount and Overcount in the 2010 Census”        401, 403     11/9         11/9
           (May 22, 2012)
                                                                  401, 403,
PX-334     Errata sheet to O’Hare report                                       11/7
                                                                  802
                                                                  401, 403,
PX-335     O’Hare CV
                                                                  802
                                                        Page 21
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 22 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date             Date
 Exhibit                      Description                                                                      AR
                                                                 Objections   Identified        Entered
PX-336     Withdrawn                                             --           --           --             --
                                                                                           11/11
           Assessing Net Coverage Error for Young Children       401, 403,
PX-337                                                                                     (pending
           in the 2010 U.S. Decennial Census                     802, 901
                                                                                           Court order)

           U.S. Census Bureau (2012b). 2010 Census
           Coverage Measurement Estimation Report:
           Components of Census Coverage for the
PX-338     Household Population in the United States, DSSD       401, 403     11/6         11/6
           2010 Census Coverage Measurement
           Memorandum Series #2010-G-04. U.S. Census
           Bureau, Washington, DC.

           U.S. Census Bureau, “Investigating the 2010
           Undercount of Young Children – Analysis of
PX-339     Census Coverage Measurement Results”(Jan.             401, 403     11/7         11/7
           2017)
           [Duplicate of PX-378]
           W.P. O’Hare, “Citizenship Question Nonresponse:
           A Demographic Profile of People Who Do Not
                                                                 401, 403,
PX-340     Answer the American Community Survey
                                                                 802, 805
           Citizenship Question,” Georgetown Law: Ctr. On
           Poverty & Inequality (Sept. 2018)
           U.S. Census Bureau (2012) 2010 Census Mail
           Response/Return Rates Assessment Report. 2010
PX-341                                                           401, 403     11/7         11/7
           Census Planning Memorandum Series, exhibit to
           O’ Hare declaration
           U.S. Census Bureau (2003) Census 2000 Mail
           Return Rates, Census 2000 Evaluation A.7.b,           401, 403,
PX-342                                                                        11/7         11/7
           Herbert Stackhouse and Sarah Brady, January 30,       901
           2003, Tables 10, 12 and 16.
           Word, D.L., (1997) “Who Responds? Who
                                                                 401, 403,
           Doesn’t?: Analyzing Variation in Mail Response
PX-343                                                           802, 805,    11/7         11/7
           Rates During the 1990 Census,” Population
                                                                 901
           Division Working Paper No. 19, Table 2.0
           Net undercount as a percent of the total population
           (Source: U.S. Census Bureau (2012) 2010 Census
           Coverage Measurement Estimation Report:
                                                                 401, 403,
PX-344     Summary of Estimates of Coverage for Persons in
                                                                 802, 901
           the United States., DSSD 2010 Census Coverage
           Measurement Memorandum Series #2010-G-01
           Table 7)
           U.S. Census Bureau (2014). 2014 Planning              401, 403,
PX-345                                                                        11/7         11/7
           Database, U.S. Census Bureau                          901

                                                       Page 22
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 23 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                     Defs.’       Date             Date
 Exhibit                       Description                                                                        AR
                                                                   Objections   Identified        Entered

           U.S. Census Bureau, “The Undercount of Young
PX-346                                                             401, 403     11/7         11/7
           Children,” (Feb. 2014)

           Fernandez, L, Shattuck, R., and Noon, J., U.S.
           Census Bureau (2018), “The Use of Administrative
           Records and the American Community Survey to            401, 403,
PX-347     Study the Characteristics of Undercount Young           802, 805,
           Children in the 2010 Census,” Center for                901
           Administration Records Research and Application
           Working Paper #2018-05
           U.S. Census Bureau, State Mail Return Rates 2010
PX-348                                                             401, 403     11/7         11/7
           Census
           U.S. Census Bureau : DSSD A.C.E. REVISION II
PX-349                                                             401, 403     11/7         11/7
           MEMORANDUM SERIES #PP-54
           U.S. Census Bureau (2003) A.C.E. Revision II-
           Adjusted Data for States, Counties, and Places,
PX-350                                                             401, 403     11/7         11/7
           DSSD A.C.E. REVISION II MEMORANDUM
           SERIES #PP-60, Table 1.
           Hogan and Robinson, “What the Census Bureau’s           401, 403,
PX-351     Coverage Evaluation Programs tell Us About              802, 805,    11/7         11/7
           Differential Undercounts” (1993)                        901
           U.S. Census Bureau, “1990 Mail Response rates by
PX-352     1990 Geography Boundaries,” 1990 Census Page            401, 403     11/7         11/7
           (/main/www.cen1990.html)
                                                                   401, 403,
PX-353     Habermann C.V.
                                                                   802
           Office of Management & Budget, Statistical Policy
           Directive No. 1: Fundamental Responsibilities of
PX-354                                                             401, 403     11/6         11/6
           Federal Statistical Agencies and Recognized
           Statistical Units
                                                                                             11/6 (limited
                                                                                             to showing
                                                                   401, 403,                 “well
           Principles and Practices for a Federal Statistical
PX-355                                                             802, 805,    11/6         established
           Agency, Sixth Edition (2017)
                                                                   901                       and accepted
                                                                                             standards,”
                                                                                             Tr. 460)
PX-356     Withdrawn                                               --           --           --              --
           Subjects Planned for the 2020 Census and
PX-357                                                             403          11/5         11/5            AR
           American Community Survey (3/28/2017)



                                                         Page 23
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 24 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                    Defs.’       Date             Date
 Exhibit                      Description                                                                       AR
                                                                  Objections   Identified        Entered
           Charter of the Interagency Council on Statistical
           Policy, Subcommittee on the American                   401, 403,
PX-358                                                                         11/6         11/6
           Community Survey (Aug. 10, 2012, rev. Nov. 15,         802
           2017)
           OMB Standards & Guidelines for Statistical
PX-359                                                            *            11/5         11/5
           Surveys (Sept. 2016)
           Statistical Policy Directive No. 2 Addendum:           401, 403,
PX-360                                                                         11/6         11/6
           Standards & Guidelines for Cognitive Interviews        802
           United Nations, Principles and Recommendations
PX-361                                                            *            11/5         11/5
           for Population and Housing Censuses
           Office of Management & Budget, Instructions for
                                                                  401, 403,
PX-362     Requesting OMB Review Under the PRA, OMB                            11/6         11/6
                                                                  802
           FORM 83-I INST, 10/95
                                                                  401, 403,
PX-363     S. Hillygus CV
                                                                  802
           Census Bureau Standard: Pretesting Questionnaires
           and Related Materials for Surveys and Censuses,        401, 403,
PX-364                                                                         11/5         11/5
           Pretest Standards,                                     901
           https://www.census.gov/srd/pretest-standards.pdf
           Research Report Series, Public Attitudes Toward        401, 403,
PX-365     Use of Administrative Records (Survey                  802, 805,    11/5         11/5
           Methodology # 2012-04)                                 901
           The Leadership Conf. Fund, States Ranked by
           Number of Hispanics Living in Hard-to-Count
                                                                  401, 403,
PX-366     (HTC) Census Tracts,
                                                                  802, 901
           http://civilrightsdocs.info/pdf/census/2020/Table1a
           -States-Number-Hispanics-HTC.pdf
           U.S. Government Accountability Office (July
                                                                  401, 403,
PX-367     2018) “Actions Needed to Address Challenge to                       11/5         11/5
                                                                  802
           Enumerating Hard-to-Count Groups, GAO-18-599
           NALEO Educ. Inst., et al., “The Invisible Ones:
                                                                  401, 403,
PX-368     How Latino Children Are Left Out of Our Nation’s
                                                                  802, 901
           Census Count” (4/26/2016)
PX-369     Intentionally Left Blank                               --           --           --             --
           The Urban Institute, McClure, et al.,                  401, 403,
PX-370     “Administrative Records in the 2020 US Census,         802, 805,
           Research Report                                        901

           2010 CENSUS PLANNING MEMORANDA
PX-371     SERIES No. 173, 2010 Census Item Nonresponse           401, 403     11/9         11/9
           and Imputation Assessment Report

                                                        Page 24
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 25 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                    Defs.’       Date             Date
 Exhibit                      Description                                                                       AR
                                                                  Objections   Identified        Entered
           U.S. Census Bureau 2017, “2020 Census Operation
PX-372     Plan: A New Design for the 21st Census. V.3.”          *            11/5         11/5           AR
           (September)
           U.S. Census Bureau, Data Stewardship Executive
           Policy Committee, DS-16 Checklist for a Survey’s       401, 403,
PX-373
           Handling of Sensitive Topics and Very Sensitive        901
           Topics in Dependent Interviewing
           U.S. Census Bureau 2017, “Subjects Planned for
           the 2020 Census and American Community
PX-374                                                            403          11/5         11/5
           Survey: Federal Legislative and Program Uses”
           (March)
           U.S. General Accounting Office 1999, “An
                                                                  401, 403,
PX-375     Innovative Technique for Estimating Sensitive
                                                                  802
           Survey Items”
PX-376     Withdrawn                                              --           --           --             --

           EB Jensen, R. Bhaskar and M. Scopilliti (2015),
           “Demographic analysis 2010: Estimates of               401, 403,
PX-377     coverage of the foreign-born population in the         802, 805,
           American Community Survey,” Population                 901
           Division, US Census Bureau, Working Paper (103)

           U.S. Census Bureau, “Investigating the 2010
           Undercount of Young Children – Analysis of
PX-378     Census Coverage Measurement Results” (Jan.             401, 403     11/5         11/5
           2017)
           [Duplicate of PX-339]
PX-379     Withdrawn                                              --           --           --             --
           U.S. Census Bureau (Nov. 10, 1988), Issue Paper
PX-380                                                            *            11/5         11/5
           On The 1990 Census Race Question, p. 3.)
           U.S. Census Bureau, “Investigating the 2010
           Undercount of Young Children – A Comparison of
PX-381                                                            401, 403     11/9         11/9
           Demographic, Housing, and Household
           Characteristics of Children by Age” (Jan. 18, 2017)
           S. Presser, M. Couper, J. Lessler, E. Martin, J.
           Martin, J. Rothgeb, and E. Singer (2004),
                                                                  401, 403,
PX-382     “Methods for testing and evaluating survey
                                                                  802, 805
           questions,” Public opinion quarterly, 68(1), pp.109-
           130
           Bond et al., “The Nature of Bias When Studying         401, 403,
PX-383     Only Linkable Person Records: Evidence from the        802, 805,
           American Community Survey,” 2013                       901


                                                       Page 25
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 26 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                    Defs.’       Date             Date
 Exhibit                      Description                                                                        AR
                                                                  Objections   Identified        Entered

           Catalina Amuedo-Dorantes, Esther Arenas-Arroyo,
           and Almudena Sevilla (2018), “Immigration
                                                                  401, 403,
PX-384     enforcement and economic resources of children
                                                                  802, 805
           with likely unauthorized parents.” Journal of Public
           Economics 158: 63-78

           Terry, R.L., Schwede, L., King, R., Martinez, M.
           and Childs, J.H., “Exploring Inconsistent Counts of
                                                                  401, 403,
PX-385     Racial/Ethnic Minorities in a 2010 Census                           11/5         11/5
                                                                  802, 805
           Ethnographic Evaluation,” Bulletin of Sociological
           Methodology, 135(1), pp. 32-49 (2017)
           Elizabeth Martin (1999), “Who knows who lives
           here? Within-household disagreements as a source       401, 403,
PX-386                                                                         11/5         11/9
           of survey coverage error.” Public Opinion              802, 805
           Quarterly: 220-236; Elizabeth Martin (2007)
           Robert Fay (1989), “An Analysis of Within-
           Household Undercoverage in the Current                 401, 403,
PX-387
           Population Survey.” Proceedings, Annual Research       802, 805
           Conference, U.S. Census Bureau.
           Kevin S. Blake, Rebecca L. Kellerson, and
           Aleksandra Simic (2007), “Measuring
                                                                  401, 403,
PX-388     overcrowding in housing.” Washington, DC:
                                                                  802, 805
           Department of Housing and Urban Development,
           Office of Policy Development
           Edward Kissam, “Differential undercount of
           Mexican immigrant families in the US                   401, 403,                 11/9 (limited
PX-389                                                                         11/9
           Census,” Statistical Journal of the IAOS 33, no. 3     802, 805                  to FRE 703)
           (2017): 797-816
           De La Puente, “An Analysis of the
           Underenumeration of Hispanics: Evidence From
                                                                  401, 403,
PX-390     Small Area Ethnographic Studies,” in Annual
                                                                  802, 805
           Research Conference Proceedings, Bureau of the
           Census, pp. 45-69
PX-391     Withdrawn                                              --           --           --              --

           Elizabeth Martin, “Strength of attachment: Survey
                                                                401, 403,
PX-392     coverage of people with tenuous ties to residences.”
                                                                802, 805
           Demography 44, no. 2: 427 (2007)

           Phillip S. Kott and Dan Liao, “Calibration
           Weighting for Nonresponse with Proxy Frame
                                                                  401, 403,
PX-393     Variables (So that Unit Nonresponse Can Be Not
                                                                  802, 805
           Missing at Random).” Journal of Official Statistics
           34, no. 1, p. 108 (2018).


                                                       Page 26
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 27 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                     Defs.’       Date          Date
 Exhibit                       Description                                                               AR
                                                                   Objections   Identified     Entered
           David Fein, “Racial and Ethnic Differences in U.S.
                                                                   401, 403,
PX-394     Census Omission Rates.” Demography 27:285-302
                                                                   802, 805
           (1990)
           Andrew Keller and Tyler Fox (2014), “Using Data
           from the American Community Survey to Better
                                                                   401, 403,
PX-395     Understand Coverage Measurement Results in the
                                                                   802, 805
           2010 Census,” Proceedings of the Survey Research
           Methods Section, American Statistical Association
           James Farber, Deborah Wagner, and Dean Resnick
           (2005) “Using Administrative Records for                401, 403,
PX-396
           Imputation in the Decennial Census,” ASA Section        802, 805
           on Survey Research Methods
           Mary H Mulry, and Andrew D. Keller (2017),
           “Comparison of 2010 Census Nonresponse Follow-
           Up Proxy Responses with Administrative Records          401, 403,
PX-397                                                                          11/5         11/9
           Using Census Coverage Measurement Results.”             802, 805
           Journal of Official Statistics 33, no. 2 (2017): 455-
           475.
           Dave McClure, Robert Santos, Shiva Kooragayala
                                                                   401, 403,
           (May 2017), “Administrative Records in the 2020
PX-398                                                             802, 805,
           US Census: Civil Rights Considerations and
                                                                   901
           Opportunities,” Urban Institute Research Report
           J. David Brown, Jennifer H. Childs, and Amy
           O’Hara, “Using the Census to Evaluate
           Administrative Records and Vice Versa,”                 401, 403,
PX-399                                                                          11/5         11/5
           Proceedings of the 2015 Federal Committee on            802, 805
           Statistical Methodology (FCSM) Research
           Conference (2015)
           Richard A. Griffin, “Issues Concerning Imputation
           of Hispanic Origin due to Administrative Record
                                                                   401, 403,
PX-400     Enumeration for the 2020 Census,” Proceedings of                     11/5         11/5
                                                                   802, 805
           the Survey Research Methods Section, American
           Statistical Association (2014)
           Sharon Ennis, Sonya Porter, James Noon, and
           Ellen Zapata, “When Race and Hispanic Origin
                                                                   401, 403,
           Reporting are Discrepant Across Administrative
PX-401                                                             802, 805,
           Records and Third Party Sources: Exploring
                                                                   901
           Methods to Assign Responses,” CARRA Working
           Paper Series #2015-08, US Census Bureau (2015)
                                                                   401, 403,
PX-402     Salvo Errata sheet to Expert Report
                                                                   802
                                                                   401, 403,
PX-403     Salvo C.V.
                                                                   802

                                                        Page 27
              Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 28 of 50
            State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                                Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date             Date
 Exhibit                       Description                                                                     AR
                                                                 Objections   Identified        Entered
            Peter P. Davis, Census Coverage Measurement
PX-404                                                           401, 403     11/9         11/9
            Memorandum Series #2010‐G‐03, May 22, 2012
            Cynthia Rothhaas, Frederic Lestina, and Joan M.
PX-405      Hill, 2010 Decennial Census: Item Nonresponse        401, 403     11/9         11/9
            and Imputation Assessment Report (Feb. 2012)

            U.S. Census Bureau, 2020 Census Operational Plan
PX-406                                                           *            11/5         11/5
            Version 3.0, (Released Sept. 2017)

            NYC Department of City Planning, “2010 Census:
                                                                 401, 403,
PX-407      Local Review of Census Addresses (LUCA)
                                                                 802, 901
            Documentation” (Dec. 2009)
            NYC Department of City Planning, “The 2000
                                                                 401, 403,
PX-408      Census Address List Appeals Documentation,”
                                                                 802, 901
            (Feb. 2000)
            Sonya Rastogi and Amy O’Hara, “2010 Census
            Match Study.” Center for Administrative Records
PX-409                                                           401, 403     11/9         11/9
            Research and Applications, U.S. Census Bureau
            (2012), p 21.
            U.S. Census Bureau, Investigating the 2010
PX-410      Undercount of Young Children – A New Look at         401, 403     11/6         11/6
            2010 Census Omissions by Age, 2016
            2010 Census Summary File 1, 2010 Census of
PX-411(R)                                                        401, 403     11/9         11/9
            Population and Housing, U.S. Census Bureau
            2020 Census Office Budget Allocation, NYC            401, 403,
PX-412
            Department of Planning                               802, 901
            H. Hogan, P. Cantwell, J. Devine, V. Mule Jr., V.
            Velkoff, Population Research and Policy Review,      401, 403,
PX-413
            Vol. 32, No. 5, New Findings from the 2010           802, 805
            Census (Oct. 2013)
            Eugene P. Ericksen, “Errors in the Census,” in
            Anderson, Citro, and Salvo (Eds.), Encyclopedia of   401, 403,
PX-414
            the U.S. Census (Second Edition) Sage/CQ Press       802, 805
            (2012)
PX-415      Withdrawn                                            --           --           --             --
            Joseph J. Salvo, Arun Peter Lobo, “Misclassifying
            New York’s Hidden Units as Vacant in 2010:           401, 403,
PX-416                                                                        11/6
            Lessons Gleaned for the 2020 Census,” Population     802, 805
            Research and Policy Review, Vol. 32, No. 5 (2013)
                                                                 401, 403,
PX-417      EHS Funding based on the decennial census
                                                                 802, 901


                                                       Page 28
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 29 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                 Objections   Identified     Entered
                                                                 401, 403,
PX-418     Dr. Barreto Raw Survey Data                                        11/9         11/9
                                                                 802, 805
                                                                 401, 403,                 11/9 (limited
PX-419     Dr. Barreto Survey Data Code Script                                11/9
                                                                 802                       to FRE 703)
           H. Alpert, “Public Opinion Research as Science”       401, 403,                 11/9 (limited
PX-420                                                                        11/9
           Public Opinion Quarterly 20(3) (1956)                 802, 805                  to FRE 703)
           Andridge, Rebecca R. and Little, Roderick J., “A
           Review of Hot Deck Imputation for Survey Non-         401, 403,                 11/9 (limited
PX-421                                                                        11/9
           Response.” International Statistical Review 78(1):    802, 805                  to FRE 703)
           40-64 (2010)
           Ball, John C., “The Reliability and Validity of
           Interview Data Obtained from 59 Narcotic Drug         401, 403,                 11/9 (limited
PX-422                                                                        11/9
           Addicts.” American Journal of Sociology 72(6):        802, 805                  to FRE 703)
           650–654 (1967)
           Battaglia, Michael et al., “Tips and Tricks for
                                                                 401, 403,
           Raking Survey Data (a.k.a. Sample Balancing)”                                   11/9 (limited
PX-423                                                           802, 805,    11/9
           Proceedings of the Survey Research Methods                                      to FRE 703)
                                                                 901
           Section, American Statistical Association (2004)
           Berk, Marc L., and Claudia L. Schur, “The Effect
           of Fear on Access to Care among Undocumented          401, 403,                 11/9 (limited
PX-424                                                                        11/9
           Latino Immigrants.” Journal of immigrant health       802, 805                  to FRE 703)
           3(3): 151–156 (2001)
           Boudreaux, Michel H. et al., “Measurement Error
           in Public Health Insurance Reporting in the           401, 403,
                                                                                           11/9 (limited
PX-425     American Community Survey: Evidence from              802, 805,    11/9
                                                                                           to FRE 703)
           Record Linkage.” Health services research 50(6):      901
           1973–1995 (2015)
           Bradburn, Norman M., Seymour Sudman, Ed Blair,
           and Carol Stocking, “Question Threat and              401, 403,                 11/9 (limited
PX-426                                                                        11/9
           Response Bias.” Public Opinion Quarterly 42(2):       802, 805                  to FRE 703)
           221–234 (1978)
           Brady, Henry, “Contributions of Survey Research       401, 403,
                                                                                           11/9 (limited
PX-427     to Political Science,” PS: Political Science &        802, 805,    11/9
                                                                                           to FRE 703)
           Politics (2000)                                       901
                                                                 401, 403,
           Casey Foundation, “2018 Kids Count Data Book”                                   11/9 (limited
PX-428                                                           802, 805,    11/9
           (2018)                                                                          to FRE 703)
                                                                 901
           Center for Survey Measurement,
PX-429     MEMORANDUM FOR Associate Directorate for              401, 403     11/9         11/9
           Research and Methodology (ADRM)” (2017)



                                                       Page 29
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 30 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                 AR
                                                                Objections   Identified     Entered
           De La Puente, Manuel, “Using Ethnography to
           Explain Why People Are Missed or Erroneously
PX-430     Included by the Census: Evidence from Small Area     401, 403     11/9         11/9
           Ethnographic Studies.” Center for Survey Methods
           Research, US Census Bureau (1995)
           De La Puente, Manuel, “Census 2000 Ethnographic
           Studies Final Report,” Census 2000 Topic Report
PX-431                                                          401, 403     11/9         11/9
           Ethnographic Studies, US Census Bureau
           Statistical Research Division (2004)

           DeMaio, Thomas, Nancy Mathiowetz, Jennifer
           Rothgeb, Mary Ellen Beach, Sharon Durant,            401, 403,
                                                                                          11/9 (limited
PX-432     “Protocol for Pretesting Demographic Surveys at      802, 805,    11/9
                                                                                          to FRE 703)
           the Census Bureau.” Report of the Pretesting         901
           Committee (June 1993)

           Ericksen, Eugene P., and Teresa K. Defonso. 1993.
           “Guest Commentary: Beyond the Net Undercount:        401, 403,                 11/9 (limited
PX-433                                                                       11/9
           How to Measure Census Error.” Chance 6(4): 38–       802, 805                  to FRE 703)
           14
           Federal Committee on Statistical Methodology,
                                                                401, 403,                 11/9 (limited
PX-434     Statistical Working Paper 17 – Survey Coverage                    11/9
                                                                802, 805                  to FRE 703)
           (1990)
           Frost, Amanda, “Can the Government Deport
                                                                401, 403,                 11/9 (limited
PX-435     Immigrants Using Information It Encouraged Them                   11/9
                                                                802, 805                  to FRE 703)
           to Provide?,” Admin. L.R. (2017)
           Graubard, Barry and Edward Korn, “Survey
                                                                401, 403,                 11/9 (limited
PX-436     inference for subpopulations,” American Journal of                11/9
                                                                802, 805                  to FRE 703)
           Epidemiology 144(1) (1996)
           Groen, Jeffrey A. 2012. “Sources of Error in
           Survey and Administrative Data: The Importance       401, 403,                 11/9 (limited
PX-437                                                                       11/9
           of Reporting Procedures.” Journal of Official        802, 805                  to FRE 703)
           Statistics (JOS) 28(2).
           Hunt, Shelby, Richard D. Sparkman, and James B.
           Wilcox, “The Pretest in Survey Research: Issues      401, 403,                 11/9 (limited
PX-438                                                                       11/9
           and Preliminary Findings.” Journal of Marketing      802, 805                  to FRE 703)
           Research. 19(2) (1982)
           Kalton, Graham, “Compensation for Missing            401, 403,
                                                                                          11/9 (limited
PX-439     Survey Data.” University of Michigan Survey          802, 805,    11/9
                                                                                          to FRE 703)
           Research Center Research Report Series (1983)        901
                                                                401, 403,
           Lee, Eun Sul and Ronald Forthofer, “Analyzing                                  11/9 (limited
PX-440                                                          802, 805,    11/9
           Complex Survey Data,” Sage Publications (2006)                                 to FRE 703)
                                                                901


                                                     Page 30
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 31 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date             Date
 Exhibit                      Description                                                                       AR
                                                                 Objections   Identified        Entered
           Link, Michael W. et al.,”Address-Based versus
           Random-Digit-Dial Surveys: Comparison of Key          401, 403,                 11/9 (limited
PX-441                                                                        11/9
           Health and Risk Indicators.” American Journal of      802, 805                  to FRE 703)
           Epidemiology 164(10): 1019–25 (2006)
                                                                 401, 403,
           Lohr, Sharon L., Sampling: Design and Analysis.                                 11/9 (limited
PX-442                                                           802, 805,    11/9
           New York, NY: Brooks/Cole (1999)                                                to FRE 703)
                                                                 901
           Keeter, Scott, et al., “Gauging the Impact of
           Growing Nonresponse on Estimates from a               401, 403,                 11/9 (limited
PX-443                                                                        11/9
           National RDD Telephone Survey,” Public Opinion        802, 805                  to FRE 703)
           Quarterly 70(5) (2006)
           Krysan, Maria, “Privacy and the Expression of
           White Racial Attitudes: A Comparison across           401, 403,                 11/9 (limited
PX-444                                                                        11/9
           Three Contexts.” Public Opinion Quarterly: 506–       802, 805                  to FRE 703)
           544 (1998)

           Lajevardi, Nazita, and Kassra AR Oskooii, “Old-
           Fashioned Racism, Contemporary Islamophobia,
                                                                 401, 403,                 11/9 (limited
PX-445     and the Isolation of Muslim Americans in the Age                   11/9
                                                                 802, 805                  to FRE 703)
           of Trump.” Journal of Race, Ethnicity and Politics
           3(1): 112–152 (2018)

           National Research Council, “The 2000 Census:
                                                                 401, 403,                 11/9 (limited
PX-446     Interim Assessment,” National Academies Press                      11/9
                                                                 802, 805                  to FRE 703)
           (2018)
           National Research Council, “The 2000 Census:
                                                                 401, 403,                 11/9 (limited
PX-447     Counting under Adversity,” National Academies                      11/9
                                                                 802, 805                  to FRE 703)
           Press (2004)
           Meyers, Mikelyn, “Respondent Confidentiality
                                                                 401, 403,
PX-448     Concerns and Possible Effects on Response Rates                    11/5         11/5
                                                                 802, 805
           and Data Quality for the 2020 Census.” (2017)
           Montoya, Martin, “Ethnographic Evaluation of the
           Behavioral Causes of Undercount: Woodburn,
                                                                 401, 403,
           Oregon.” Ethnographic Evaluation of the 1990                                    11/9 (limited
PX-449                                                           802, 805,    11/9
           Decennial Census Report #25. Prepared under Joint                               to FRE 703)
                                                                 901
           Statistical Agreement 90-06 with the University of
           Oregon. Bureau of the Census (1992)
           Cruz Nichols, Vanessa, Alana MW LeBrón, and
           Francisco I. Pedraza, “Spillover Effects: Immigrant
                                                                 401, 403,                 11/9 (limited
PX-450     Policing and Government Skepticism in Matters of                   11/9
                                                                 802, 805                  to FRE 703)
           Health for Latinos,” Public Administration Review
           78(3): 432–443 (2018).
PX-451     Withdrawn                                             --           --           --              --


                                                      Page 31
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 32 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                 Objections   Identified     Entered
           O’Hare, William, Yeris Mayol-Garcia, Elizabeth
                                                                 401, 403,
           Wildsmith, and Alicia Torres “The Invisible Ones:                               11/9 (limited
PX-452                                                           802, 805,    11/9
           How Latino Children Are Left Out of Our Nation’s                                to FRE 703)
                                                                 901
           Census Count,” (2016)
           Oskooii, Kassra AR. 2016. “How Discrimination
           Impacts Sociopolitical Behavior: A                    401, 403,                 11/9 (limited
PX-453                                                                        11/9
           Multidimensional Perspective.” Political              802, 805                  to FRE 703)
           Psychology 37(5): 613–640.
           Pedraza, Francisco I., and Maricruz Ariana Osorio,
           “Courted and Deported: The Salience of
           Immigration Issues and Avoidance of Police,           401, 403,                 11/9 (limited
PX-454                                                                        11/9
           Health Care, and Education Services among             802, 805                  to FRE 703)
           Latinos.” Aztlan: A Journal of Chicano Studies
           42(2): 249–266 (2017)
           Rubin, Donald B. 1976. “Inference and Missing         401, 403,                 11/9 (limited
PX-455                                                                        11/9
           Data.” Biometrika 63(3): 581-592.                     802, 805                  to FRE 703)
           Raines, Marvin D., “Gaining Cooperation from a
           Multi-Cultural Society of Respondents: A Review
           of the US Census Bureau’s Efforts to Count the        401, 403,                 11/9 (limited
PX-456                                                                        11/9
           Newly Immigrated Population.” Statistical Journal     802, 805                  to FRE 703)
           of the United Nations Economic Commission for
           Europe 18(2, 3): 217–226 (2001)
           Rao, Krishna, “Discussion of 2018 End-to-End
                                                                 401, 403,
           Census Test: Nonresponse Follow-up,” Census                                     11/9 (limited
PX-457                                                           802, 805,    11/9
           Scientific Advisory Committee (Fall 2017                                        to FRE 703)
                                                                 901
           Meeting)
           Sanchez, Gabriel R., and Barbara Gomez-
           Aguinaga, “Latino Rejection of the Trump              401, 403,                 11/9 (limited
PX-458                                                                        11/9
           Campaign.” Aztlán: A Journal of Chicano Studies       802, 805                  to FRE 703)
           42(2) (2017)
           Stepick, A. “Ethnographic Evaluation of the 1990
           Decennial Census Report Series,” Ethnographic
           Evaluation of the 1990 Decennial Census Report        401, 403,                 11/9 (limited
PX-459                                                                        11/9
           #8. Prepared under Joint Statistical Agreement #90-   802, 805                  to FRE 703)
           08 w/ Florida Intern’l Univ. Bureau of the Census
           (1992)
           Tourangeau, Roger, and Tom W. Smith, “Asking
           Sensitive Questions: The Impact of Data Collection
                                                                 401, 403,                 11/9 (limited
PX-460     Mode, Question Format, and Question Context,”                      11/9
                                                                 802, 805                  to FRE 703)
           The Public Opinion Quarterly 60(2): 275–304
           (1996)




                                                      Page 32
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 33 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                 AR
                                                                Objections   Identified     Entered
           Tourangeau, Roger, and Ting Yan. 2007.
                                                                401, 403,                 11/9 (limited
PX-461     “Sensitive Questions in Surveys.” Psychological                   11/9
                                                                802, 805                  to FRE 703)
           bulletin 133(5): 859.
           U. S. Government Accountability Office. 2003.
           “Decennial Census: Lessons Learned for Locating
           and Counting Migrant and Seasonal Farm               401, 403,
PX-462                                                                       11/9         11/9
           Workers.” (GAO-03-605).                              802
           https://www.gao.gov/products/GAO-03-605 (April
           18, 2018).
           U.S. Census Bureau, “Investigating the 2010
PX-463     Undercount of Young Children – Analysis of           401, 403     11/9         11/9
           Census Coverage Measurement Results” (2017)
           van Teijlingen, Edwin R. and Vanora Hundley
                                                                401, 403,                 11/9 (limited
PX-464     “The importance of pilot studies.” Social Research                11/9
                                                                802, 805                  to FRE 703)
           Update. 35 (2001)
           Velasco, Alfredo, “Ethnographic Evaluation of the
           Behavioral Causes of Undercount In The
           Community of Sherman Heights, San Diego,
           California.” Ethnographic Evaluation of the 1990     401, 403,                 11/9 (limited
PX-465                                                                       11/9
           Decennial Census Report #22. Prepared under Joint    802, 901                  to FRE 703)
           Statistical Agreement 89-42 with the Chicano
           Federation of San Diego County. Bureau of the
           Census (1992)
           Wines, Michael, “Census Bureau’s Own Expert
                                                                401, 403,                 11/9 (limited
PX-466     Panel Rebukes Decision to Add Citizenship                         11/9
                                                                802, 805                  to FRE 703)
           Question.” N.Y. Times. (Mar. 30, 2018)
           Abrego, Leisy J. “Legal consciousness of
           undocumented Latinos: Fear and stigma as barriers
                                                                401, 403,                 11/9 (limited
PX-467     to claims‐making for first‐and 1.5‐generation                     11/9
                                                                802, 805                  to FRE 703)
           immigrants.” Law & Society Review 45.2 (2011):
           337-370
           Arbona, C., Olvera, N., Rodriguez, N., Hagan, J.,
           Linares, A., & Wiesner, M., “Acculturative stress
                                                                401, 403,                 11/9 (limited
PX-468     among documented and undocumented Latino                          11/9
                                                                802, 805                  to FRE 703)
           immigrants in the United States,” Hispanic Journal
           of Behavioral Sciences, 32(3), 362-384 (2010)
           Brownrigg, Leslie and Manuel de la Puente,
                                                                401, 403,                 11/9 (limited
PX-469     “Sociocultural Behaviors Correlated with Census                   11/9
                                                                802, 805                  to FRE 703)
           Undercount” (1992)
           Freedman, David and Kenneth Wachter, “On the
           likelihood of improving the accuracy of the census   401, 403,                 11/9 (limited
PX-470                                                                       11/9
           through statistical adjustment,” Science and         802, 805                  to FRE 703)
           Statistics (2003)

                                                      Page 33
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 34 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                    Defs.’       Date          Date
 Exhibit                      Description                                                                   AR
                                                                  Objections   Identified     Entered
           Gomez, Luis, “The Foundations’s role in the 2020
                                                                  401, 403,                 11/9 (limited
PX-471     Census,” Yakima Valley Community Foundation                         11/9
                                                                  802, 901                  to FRE 703)
           (2018)
           Hagan, J. M., Rodriguez, N., & Castro, B., “Social
           effects of mass deportations by the United States      401, 403,                 11/9 (limited
PX-472                                                                         11/9
           government, 2000–10,” Ethnic and Racial                802, 805                  to FRE 703)
           Studies, 34(8), 1374-1391 (2011)
           Menjívar, C., “The power of the law: Central
                                                                  401, 403,                 11/9 (limited
PX-473     Americans’ legality and everyday life in Phoenix,                   11/9
                                                                  802, 805                  to FRE 703)
           Arizona,” Latino Studies, 9(4), 377-395 (2011)
           Rodriguez, N., & Hagan, J. M., “Fractured families
           and communities: Effects of immigration reform in      401, 403,                 11/9 (limited
PX-474                                                                         11/9
           Texas, Mexico, and El Salvador,” Latino Studies,       802, 805                  to FRE 703)
           2(3), 328-351 (2004)
           Siegel, Jacob S. and Jeffrey S. Passel, “Coverage of
           the Hispanic Population of the United States in the
PX-475     1970 Census: A Methodological Analysis,” Current       *            11/5         11/5
           Population Reports: Special Studies P-23, No. 82
           U.S. Census Bureau (1979)
           Szkupinski Quiroga, S., Medina, D. M., & Glick,
           J., “In the belly of the beast: Effects of anti-
                                                                  401, 403,                 11/9 (limited
PX-476     immigration policy on Latino community                              11/9
                                                                  802, 805                  to FRE 703)
           members,” American Behavioral Scientist, 58(13),
           1723-1742 (2014)
           Vargas, Arturo, “Respondent Confidentiality
           Concerns and Possible Effects on Response Rates        401, 403,
                                                                                            11/9 (limited
PX-477     and Data Quality for the 2020 Census,” National        802, 805,    11/9
                                                                                            to FRE 703)
           Advisory Committee on Racial, Ethnic, and Other        901
           Populations (Fall Meeting, Nov. 2017)
           Cantwell, Patrick, DSSD 2010 Decennial Census
PX-478                                                            *            11/5         11/5
           Memorandum Series #J-12. (June 7, 2011)
           Press Release, Dep’t of Commerce, Statement from
           U.S. Secretary of Commerce Wilbur Ross on the
PX-479                                                            401, 403     11/9         11/9
           Release of President Trump’s Immigration
           Priorities (Oct. 9, 2017)
           Testimony of Wilbur Ross, Secretary of
PX-480     Commerce, before the House Committee on Ways           401, 403     11/9         11/9
           and Means, 115-FC09 (Mar. 22, 2018)
                                                                  401, 403,
PX-481     Congress Letter to Sec Ross (6/28/2018)
                                                                  802
           Dan Alexander, “Lies, China And Putin,” Forbes         401, 403,
PX-482
           (Jun. 18, 2018)                                        802, 805

                                                       Page 34
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 35 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                    Defs.’       Date          Date
 Exhibit                      Description                                                                    AR
                                                                  Objections   Identified     Entered
           Dan Alexander, “New Details About Wilbur Ross’
                                                                  401, 403,
PX-483     Business Point To Pattern Of Grifting,” Forbes
                                                                  802, 805
           (Aug. 7, 2018)
           Dan Alexander, “The Case Of Wilbur Ross’               401, 403,
PX-484
           Phantom $2 Billion,” Forbes (Nov. 7, 2017)             802, 805
           Press Release, DOJ, Sessions Announces                 401, 403,
PX-485
           Appointment of James McHenry (Jan. 10, 2018)           802, 805
           Tae Kim, “Here’s the guest list for Trump’s dinner     401, 403,
PX-486
           party with business leaders,” CNBC (Aug. 7, 2018)      802, 805
           Trump Campaign Email - GOOD NEWS We are                401, 403,
PX-487
           asking about citizenship (Mar. 28, 2018)               802, 805
           Tony Lee, Trump Email Supporting Census
                                                                  401, 403,
PX-488     Citizenship Question Triggers Activists, Breitbart
                                                                  802, 805
           (March 21, 2018)
           U.S. Census Bureau, Questions Planned for the
PX-489     2020 Census and American Community Survey              401, 403     11/9         11/9
           (Mar. 2018)
           U.S. Census Bureau, Subjects Planned for the 2020
PX-490     Census and American Community Survey (Mar.                          11/5         11/5        AR
           2017) (revised)
           Video, Excerpt of Secretary Ross Hearing
           Testimony, House Appropriations Committee, CJS
PX-491     Subcommittee, Hearing on F.Y. 2019 Department          401, 403     11/9         11/9
           of Commerce Budget (Mar. 20, 2018) (Rep.
           Serrano)
           Video, Excerpt of Secretary Ross Hearing
           Testimony, House Ways & Means Committee,
PX-492     Hearing on Recent Trade Actions, Including             401, 403     11/9         11/9
           Section 232 Determinations on Steel & Aluminum
           (Mar. 22, 2018) (Rep. Chu)

           Video, Excerpt of Secretary Ross Hearing
           Testimony, House Ways & Means Committee,
PX-493     Hearing on Recent Trade Actions, Including             401, 403     11/9         11/9
           Section 232 Determinations on Steel & Aluminum
           (Mar. 22, 2018) (Rep. Meng)

           Video, Excerpt of Secretary Ross Hearing
           Testimony, Senate Appropriations Committee, CJS
PX-494     Subcommittee, Hearing on the F.Y. 2019 Funding         401, 403     11/9         11/9
           Request for the Commerce Department (May 10,
           2018) (Sen. Leahy)



                                                        Page 35
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 36 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                    Defs.’       Date          Date
 Exhibit                      Description                                                               AR
                                                                  Objections   Identified     Entered
           Bryan Lowry, That citizenship question on the
                                                                  401, 403,
PX-495     2020 Census? Kobach says he pitched it to Trump,
                                                                  802, 805
           Kansas City Star (Mar. 27, 2018)
           Kris Kobach, Exclusive—Kobach: Bring the
                                                                  401, 403,
PX-496     Citizenship Question Back to the Census, Breitbart
                                                                  802
           (Jan. 30, 2018)
           Margaret Hartmann, “Wilbur Ross Jokes That
                                                                  401, 403,
PX-497     Syria Strike Was ‘After-Dinner Entertainment,’” at
                                                                  802, 805
           Mar-a-Lago, Intelligencer (May 2, 2017)
           Kristina Webb, Wilbur Ross: Syria strikes were
                                                                  401, 403,
PX-498     Mar-a-Lago ‘after-dinner entertainment’, Palm
                                                                  802
           Beach Post (May 3, 2017)
           Sam Dangremond, “A Timeline of Donald Trump’s
                                                                  401, 403,
PX-499     Trips to Mar-a-Lago,” Town & Country (Apr. 24,
                                                                  802, 805
           2018)
           Steven Mufson, “Commerce secretary faces
                                                                  401, 403,
PX-500     scrutiny for investments, not selling certain
                                                                  802, 805
           holdings,” Washington Post (Aug. 17, 2018)
           Jim Colvin, “Trump’s Mar-a-Lago stay a welcome
                                                            401, 403,
PX-501     break from DC challenges,” Chicago Tribune (Nov.
                                                            802, 805
           27, 2017)
           Marvin Raines, U.S. Census Bureau, “Gaining
           cooperation from a multi-cultural society of
           respondents: A review of the U.S. Census Bureau’s      401, 403,
PX-502
           efforts to count the newly immigrated population,”     802, 805
           Statistical Journal of the United Nations Economic
           Commission for Europe (2011)
           Siegel & Passel, “Coverage of the Hispanic
           population of the United States in the 1970 census:
PX-503                                                                         11/5         11/5
           a methodological analysis,” U.S. Census Bureau
           (1979)
           Census Bureau website page entitled: “American
PX-504     Community Survey When to Use 1-Year, 3-Year,           401, 403     11/9         11/9
           or 5-Year Estimates”
                                                                  401, 403,
PX-505     Email from L. Lofthus to A. Gary (12/18/2017)
                                                                  802, 901
                                                                  401, 403,
PX-506     Email from A. Gary to J. Gore (12/29/2017)
                                                                  802, 901
           Written testimony for J. Gore before the House         401, 403,
PX-507
           Oversight Committee (5/18/2018)                        802


                                                        Page 36
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 37 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                     Defs.’       Date             Date
 Exhibit                      Description                                                                        AR
                                                                   Objections   Identified        Entered
                                                                   401, 403,
PX-508     Email from A. Gary to M. Posner (11/3/2017)
                                                                   802, 901
           Transcript of J. Gore’s testimony before the House
                                                                   401, 403,
PX-509     Oversight Committee dated 5/21/18, 2018 WLNR
                                                                   802
           15617193
           Rick Hasen, “Incoming DOJ Deputy Assistant AG           401, 403,
PX-510     for Civil Rights Worked Defending Redistricting         802, 805,
           Plans,” Election Law Blog (Jan. 19, 2017)               901
           Defendants’ Supplemental Responses to Plaintiffs’
PX-511                                                             401, 403     11/9         11/9
           First Set of Interrogatories
           Henry C. Jackson & Patrick Reis, Trump’s
                                                                   401, 403,
PX-512     transition team: Binders with few women, Politico
                                                                   802
           (Nov. 11, 2016)
                                                                   401, 403,
PX-513     Fort Meyers Map
                                                                   802, 901
           Brinegar and Popick, “A Comparative Analysis of
           Small Area Population Estimation Methods,”              401, 403,
PX-514
           Cartography and Geographic Information Science,         802, 805
           Vol. 37, No. 4, 2010, pp. 273-284
           Table of DOJ Voting Rights Act Section 2
           Redistricting Cases,
PX-515                                                             401, 403     11/9         11/9
           https://www.justice.gov/crt/voting-section-
           litigation

PX-516     Withdrawn                                               --           --           --             --

           Michael Wines, “Critics Say Questions About             401, 403,
PX-517     Citizenship Could Wreck Chances for an Accurate         802, 805,
           Census,” N.Y. Times (Jan. 2, 2018)                      901
                                                                   401, 403,
PX-518     4th DOJ Privilege Log
                                                                   802

           Jill Colvin, “Trump’s Mar-a-Lago stay a welcome
           break from DC challenges,” AP (Nov. 27, 2017)     401, 403,
PX-519     http://www.chicagotribune.com/news/nationworld/ 802, 805,
           politics/ct-maralago-winter-white-house-20171127- 901
           story.html

PX-520     Withdrawn                                               --           --           --             --




                                                         Page 37
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 38 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                     AR
                                                                Objections   Identified     Entered
           Center for Urban Research at the Graduate Center o
           f the City University of New York (CUNY)           401, 403,
PX-521
           (2017), Mapping Hard to Count (HTC)                802, 901
           Communities for a Fair and Accurate 2020 Census
           U.S. Census Bureau, P.L. 94-171 COUNTY
                                                                401, 403,
PX-522     BLOCK MAP (2010 CENSUS): Westchester
                                                                901
           County, NY.
           Email between Wilbur Ross and Earl Comstock,
PX-523                                                          403          11/5         11/5           AR
           Re: Census Matter (Aug. 10, 2017) [AR 012476]
           Email from Wendy Teramoto to Earl Comstock re:
PX-524                                                          403          11/5         11/5           AR
           Calls with DOJ (9/16/2017) [AR 012755]
           Email from J. Gore to A. Gary, (12/18/2017) [DOJ     401, 403,
PX-525
           00015135]                                            802, 901
           Email from Aguinaga to Gore (6/13/2018) [DOJ         401, 403,
PX-526
           00020042]                                            802, 901
           Draft Letter from Boyd to Maloney [DOJ               401, 403,
PX-527
           00020043]                                            802, 901
           Email from Aguinaga to Gore (6/12/2018) [DOJ         401, 403,
PX-528
           00020045]                                            802, 901
           Memorandum Opinion for the General Counsel,
                                                                401, 403,
PX-529     Dept of Commerce, “Census Confidentiality and
                                                                802, 901
           the PATRIOT Act” (1/2/2010)
           Executive Order Establishing Presidential Advisory
PX-530                                                          401, 403     11/9         11/9
           Commission on Election Integrity
           Press Release Announcing Kris Kobach as Vice
                                                                401, 403,
PX-531     Chair of Presidential Advisory Commission on
                                                                802
           Election Integrity
           Email Correspondence between Department of
                                                                401, 403,
PX-532     Commerce and Nielsen Data Scientist Christine
                                                                802, 901
           Pierce
                                                                                          11/11
           2014 The US Census Bureau Mail Return Rate           401, 403,
PX-533                                                                                    (pending
           Challenge                                            802, 901
                                                                                          Court order)
           Center for Urban Research at the Graduate Center o
           f the City University of New York (CUNY)           401, 403,
PX-534
           (2017), Mapping Hard to Count (HTC)                802, 901
           Communities for a Fair and Accurate 2020 Census
           PowerPoint re: P.L. 94-171 County Block Map          401, 403,
PX-535
           (2010 Census): portion of Westchester County, NY     802, 901


                                                     Page 38
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 39 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                      AR
                                                                Objections   Identified     Entered
                                                                401, 403,
PX-536     Van Hook CV
                                                                802
           Memo from E. Comstock to W. Ross re: Census
PX-537                                                          403          11/5         11/5            AR
           Discussions with DoJ (9/8/2017) [AR 012756]
                                                                401, 403,
PX-538     Errata to Expert Report of S. Hillygus
                                                                802
                                                                                          11/6 (limited
                                                                                          to showing
                                                                                          “well
           Committee on National Statistics, Letter Report on   401, 403,
PX-539                                                                       11/6         established
           the 2020 Census (8/7/2018)                           802
                                                                                          and accepted
                                                                                          standards,”
                                                                                          Tr. 462)
           Email from B. Aguinaga to Gore, P. Escalona re:
                                                                401, 403,
PX-540     AG Prep for CJS Approps Hearings (4/6/2018)
                                                                802, 901
           [DOJ_00032071]
           Census Citizenship Question Memo, DOJ Civil          401, 403,
PX-541
           Rights Division [DOJ_00032074]                       802, 901
           Email between David Langdon, Earl Comstock,
PX-542     Ellen Herbst, subject: Counting of Illegal           *, 403       11/5         11/5            AR
           Immigrants (5/24/17) [AR 0012465]
           Email between David Langdon, Earl Comstock,
PX-543     Ellen Herbst, subject: RE Counting of Illegal        *            11/5         11/5            AR
           Immigrants (5/24/17) [COM_DIS00020862]
           Email between David Langdon and Sahra Park-Su;
           subject: FWD: Alert: Commerce Secretary                                        11/11
                                                                401, 403,
PX-544     Suggested Citizenship Question to Justice Dept.,                               (pending        AR
                                                                602
           According to Memo, Contradicting His                                           Court order)
           Congressional (6/22/18) [COM_DIS00015108]
           Email between David Langdon, Peter Davidson,
           James Uthmeier, Aaron Willard, Sahra Park-Su,
PX-545                                                          403          11/5         11/5            AR
           subject: Re: Questions Re: draft census memo
           (1/30/18) [AR 0001976]
           Email between John Abowd, Burton Reist, Enrique
           Lamas, copying Victoria Velkoff, Albert Fontenot;
PX-546                                                          403          11/5         11/5            AR
           subject: Re: I need the answers in a response to
           Earl before 10:30 (1/31/18) [AR 0005212]
           Email between Sahra Park-Su and Jacque Mason,
           Mike Platt, Brian Lenihan, Israel Hernandez,
PX-547     copying Aaron Willard, Karen Kelley, Cameron         403          11/5         11/5            AR
           Dorsey; subject: RE: Follow-up to today’s Meeting
           (9/1/17) [AR 0001378]


                                                      Page 39
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 40 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                Objections   Identified     Entered
           House Oversight and Government Reform Hearing
PX-548     QFRs to Secretary Wilbur Ross Hearing Date           *            11/5         11/5        AR
           October 12, 2017 [COM_DIS00014166]
           Email between Earl Comstock to Wilbur Ross,
           Wendy Teramoto, copying Karen Kelley; subject:
PX-549                                                          403          11/5         11/5        AR
           FW: Answers to Secretary Ross’s Questions
           (10/29/17) [AR 0002446]
           Email between Sahra Park-Su, Peter Davidson,
           copying Catherine Keller, James Uthmeier, Karen
           Kelley, Israel Hernandez, Earl Comstock, Brian
PX-550                                                          403          11/5         11/5        AR
           Lenihan, Aaron Willard, Ron Jarmin, Enrique
           Lamas; subject: Re: Question from Secretary [AR
           0003691]
           Email between David Langdon and Sahra Park-Su;
           subject: FWD: Alert: Commerce Secretary
PX-551     Suggested Citizenship Question to Justice Dept.,     *            11/5         11/5        AR
           According to Memo, Contradicting His
           Congressional (6/22/18) [COM_DIS00013892]
           Questions on the Jan 19 Draft Census Memo on the
PX-552     DOJ Citizenship Question Reinstatement Request       403          11/5         11/5        AR
           [AR 0001616]
           Email between Jacque Mason, Alan Lang, copying
           Mike Platt, Brian Lenihan, Aaron Willard, Barry
           Robinson, James Uthmeier, Catherine Keller, Sahra
PX-553                                                          403          11/5         11/5        AR
           Park-Su, subject: Here are the presentations from
           the PMR - please get ones missing and the contract
           one to Ellen (1/31/18) [AR 0001964]
           Email between Sahra Park-Su, Christa Jones,
           copying Ron Jarmin, Enrique Lamas, Karen
PX-554     Kelley, Michael Walsh, Brian Lenihan, subject:       403          11/5         11/5        AR
           Draft Response to Question (2/24/18) [AR
           0013023]
           Email between Sahra Park-Su, [redacted], copying
           Ron Jarmin, Enrique Lamas, Christa Jones,
PX-555                                                          403          11/5         11/5        AR
           Michael Walsh, Brian Lenihan; subject re: Draft
           Response to Question (2/24/18) [AR 0003403]
           Email between Ron Jarmin, Christ Jones, Enrique
PX-556     Lamas, Karen Kelley, Sahra Park-Su; subject:         403          11/5         11/5        AR
           option D (2/23/18) [AR 0002935]




                                                     Page 40
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 41 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date          Date
 Exhibit                      Description                                                                   AR
                                                                 Objections   Identified     Entered
           Calendar Invitation between Chelsey Neuhaus,
           Joseph Semsar, Karen Kelley,
PX-557     ExecSecBriefingBook, Michael Walsh, James             403          11/5         11/5        AR
           Uthmeier, Mike Platt, Sahra Park-Su; subject:
           Stakeholder Calls (3/23/18) [AR 0001638]
           Certification of Complete Administrative Record
PX-558                                                           403          11/5         11/5        AR
           (6/8/18)
           Email between Sahra Park-Su and Michael Walsh,
PX-559                                                           401          11/5         11/5
           subject: Narrative (5/15/18) [COM_DIS00014052]
           Letter from Wilbur Ross, Sec. of Commerce, to
PX-560     Catherine E Lhamon, Chair, U.S. Comm’n on Civil       401          11/5         11/5
           Rights (7/5/18)
           2020 Census Detailed Operational Plan for: 18.
PX-561     Nonresponse Followup Operation (NRFU) Issued          *            11/5         11/5
           April 16, 2018 Version: V1.0 Final
PX-562     March 16, 2017 OIG Report (OIG-17-020-I)              602, 802     11/6         11/6
PX-563     December 2010 GAO Report (GAO-11-193)                 602, 802
           Administrative Records Modeling Update for the
                                                                 602, 802,
PX-564     Census Scientific Advisory Committee Spring
                                                                 901
           2017
           Emails between Earl Comstock, David Langdon,
PX-565     and Ellen Herbst Re: Counting of Illegal              *            11/5         11/5        AR
           Immigrants [COM_DIS00016563 revised]
           Short Calendar Entry for Meeting with Mark            602, 802,
PX-566
           Meadows                                               901
           Full Calendar Entry for Meeting with Rep. Mark        602, 802,
PX-567
           Meadows [COMM-17-0501-B-001329 - 001330]              901
           Briefing Memorandum for Secretary Ross from
PX-568     Mike Platt for 3.23.18 Decennial Census               403          11/5         11/5        AR
           Stakeholder Call (3/22/18) [AR 0012466]
           Email between Michael Walsh, Wendy Teramoto,
           James Rockas, Karen Kelley, Earl Comstock,
PX-569                                                           403          11/5         11/5        AR
           subject Re: Updated with his further edits below -
           For your approval (3/16/18) [AR 0012467]
           Email between Christa Jones, Earl Comstock,
PX-570     Karen Kelley, subject: Re: Seeking Comment -          403          11/5         11/5        AR
           citizenship question (2/28/18) [AR 0012470]




                                                       Page 41
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 42 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                   Defs.’       Date          Date
 Exhibit                      Description                                                                   AR
                                                                 Objections   Identified     Entered
           Email between Earl Comstock, David Langdon,
           James Uthmeier, Aaron Willard, Sahra Park-Su,
PX-571                                                           403          11/5         11/5        AR
           Peter Davidson, subject: Re: questions re: draft
           census memo (1/30/18) [AR 0012477]
           Draft Memo from Abowd to Ross RE: Technical
           Review of the Department of Justice Request to
PX-572                                                           403          11/5         11/5        AR
           Add Citizenship Question to the 2020 Census
           (1/19/18) [AR 0012480]
           Email between Karen Kelley, Earl Comstock,
           Enrique Lamas, Ron Jarmin, Aaron Willard, James
PX-573     Uthmeier, Peter Davidson, subject: Re: Questions      403          11/5         11/5        AR
           on the January 19 Alternatives Memo (1/30/18)
           [AR 0012489]
           Summary of Alternatives & Detailed Analysis of
PX-574                                                           403          11/5         11/5        AR
           Alternatives by John Abowd [AR 0012493]
           Memo from Abowd to Ross RE: Technical Review
           of the Department of Justice Request to Add
PX-575                                                           403          11/5         11/5        AR
           Citizenship Question to the 2020 Census (1/19/18)
           [AR 0012501]
           Email between Karen Kelley, Sahra Park-Su,
           Aaron Willard, Ron Jarmin, Enrique Lamas, Jacque
           Mason, Mike Platt, Burton Reist, Joanne Crane,
PX-576                                                           403          11/5         11/5        AR
           Israel Hernandez, Earl Comstock, Wendy
           Teramoto, subject: SWLR Questions (10/28/17)
           [AR 0012506]
           Secretary HSGAC Hearing Q A (10/23/17) [AR
PX-577                                                           403          11/5         11/5        AR
           0012508]
           Email between Earl Comstock, Wilbur Ross,
           Wendy Teramoto, Eric Branstad, subject: FW:
PX-578                                                           403          11/5         11/5        AR
           Census Testimony for Wed. May 3 House CJS
           Hearing (5/1/17) [AR 0012526]
           Prepared Statement of John H. Thompson Director
           U.S. Census Bureau Before the Appropriations
PX-579     Committee Subcomittee on Commerce, Justice,           403          11/5         11/5        AR
           Science and Related Agencies, House (5/3/17) [AR
           0012529]
           Email between Sahra Park-Su, Karen Kelley,
           Aaron Willard, Kevin Quinley, subject “Re:
PX-580     SHORT FUSE: Fw: Census / immigration status           *            11/5         11/5        AR
           story (Deadline: Today 2:45 pm)” (12/29/17)
           [COM_DIS00015678]



                                                       Page 42
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 43 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                     Defs.’       Date          Date
 Exhibit                      Description                                                                     AR
                                                                   Objections   Identified     Entered
           Email from John Zadrozny to James Uthmeier,
           subject “RE: Hill/DOJ pushing for citizenship
PX-581                                                             *            11/5         11/5        AR
           question on census forms: report” (1/31/18)
           [COM_DIS00015698]
           Email between James Uthmeier, John Zadrozny,
           subject: Re: Hill/DOJ pushing for citizenship
PX-582                                                             *            11/5         11/5        AR
           question on census forms: report (12/31/17)
           [COM_DIS00015704]
           Email between John Zadrozny and [redacted]
           subject: Re: Hill/DOJ pushing for citizenship
PX-583                                                             *            11/5         11/5        AR
           question on census forms: report (12/31/17)
           [COM_DIS00015707]
           Email between Peter Davidson and James
           Uthmeier, subject: Re: Short Fuse: FW: Census /
PX-584                                                             *            11/5         11/5        AR
           immigration status story (Deadline: Today 2:45
           pm) (12/31/17) [COM_DIS00015711]
           Email between Wendy Teramoto and Wilbur Ross,
PX-585     subject: Re: Calls with DOJ (9/19/17)                   *            11/5         11/5        AR
           [COM_DIS00016106]
           Email between Karen Kelley, Israel Hernandez,
PX-586     Sahra Park-Su, subject: re: Census Matter Follow-       *            11/5         11/5        AR
           Up (9/11/17) [COM_DIS00016564]
           Email between Alexander Brooke, Israel
           Hernandez, Wendy Teramoto, subject: re: Follow
PX-587                                                             *            11/5         11/5        AR
           up on our phone call (7/24/17)
           [COM_DIS00016571]
           Email between Kris Kobach, Alexander Brooke,
PX-588     Israel Hernandez, subject: re: Follow up on our         *            11/5         11/5        AR
           phone call (7/24/17) [COM_DIS00016575]
           Email between Kris Kobach, Alexander Brooke,
PX-589     Israel Hernandez, subject: re: Follow up on our         *            11/5         11/5        AR
           phone call (7/24/17) [COM_DIS00016577]
           Email from James Uthmeier and Leonard
PX-590     Shambon, subject: current version (9/15/17)             *            11/5         11/5        AR
           [COM_DIS00017126]
           Draft Chronological History (8/21/17)
PX-591                                                             *            11/5         11/5        AR
           [COM_DIS00017127]
           Email between James Uthmeier and Mark Neuman,
PX-592     subject re: Questions re Census (9/13/17)               *            11/5         11/5        AR
           [COM_DIS00017396]



                                                         Page 43
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 44 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                Objections   Identified     Entered
           Email between James Uthmeier and Sahra Park-Su,
PX-593     subject: Re: Census Matter Follow-Up (9/11/17)       *            11/5         11/5        AR
           [COM_DIS00017398]
           Email between James Uthmeier and Peter
PX-594     Davidson, subject: Re: Census Matter Follow-Up       *            11/5         11/5        AR
           (9/9/17) [COM_DIS00017402]
           Email between Earl Comstock, Peter Davidson,
           James Uthmeier, Wendy Teramoto, subject: Re:
PX-595                                                          *            11/5         11/5        AR
           Census Matter Follow-Up (9/7/17)
           [COM_DIS00017405]
           Email between Peter Davidson, James Uthmeier,
           Earl Comstock, Wendy Teramoto, subject: Re:
PX-596                                                          *            11/5         11/5        AR
           Census Matter Follow-Up (9/7/17)
           [COM_DIS00017407]
           Email between Wendy Teramoto , Earl Comstock,
PX-597     Peter Davidson, subject: Re: Census Matter           *            11/5         11/5        AR
           Follow-Up (9/8/17) [COM_DIS00017468]
           Email to Earl Comstock, subject: Re: Census
PX-598                                                          *            11/5         11/5        AR
           Matter Follow-Up (9/7/17) [COM_DIS00017499]
           Email between Wendy Teramoto, Earl Comstock,
           Peter Davidson, James Uthmeier, subject: Re:
PX-599                                                          *            11/5         11/5        AR
           Census Matter Follow-Up (9/8/17)
           [COM_DIS00017554]
           Email between James Uthmeier and Earl
PX-600     Comstock, subject: Re: Census Matter Follow-Up       *            11/5         11/5        AR
           (9/7/17) [COM_DIS00017585]
           Email between Macie Leach, Wendy Teramoto and
           Earl Comstock, subject: FW: SHORT FUSE: Fw:
PX-601                                                          *            11/5         11/5        AR
           Census / Immigration status story (Deadline: Today
           2:45 pm) (12/29/17) [COM_DIS00018193]
           Email between Macie Leach, Wendy Teramoto and
           Earl Comstock, subject: FW: SHORT FUSE: Fw:
PX-602                                                          *            11/5         11/5        AR
           Census / Immigration status story (Deadline: Today
           2:45 pm) (12/29/17) [COM_DIS00018196]
           Email between Macie Leach, Wendy Teramoto and
           Earl Comstock, subject: FW: SHORT FUSE: Fw:
PX-603                                                                       11/5         11/5        AR
           Census / Immigration status story (Deadline: Today
           2:45 pm) (12/29/17) [COM_DIS00018200]




                                                     Page 44
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 45 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                     AR
                                                                Objections   Identified     Entered
           Email between Earl Comstock, James Rockas,
           Sahra Park-Su, subject: Re: 10-12 WAPO - 7am -
                                                                401, 602,
PX-604     Republicans could lose congressional seats if
                                                                802, 901
           Census 2020 goes wrong (10/12/17)
           [COM_DIS00018535]
           Email between Earl Comstock and Wendy
PX-605     Teramoto, subject: Fwd: Calls with DOJ (9/19/17)     *            11/5         11/5           AR
           [COM_DIS00018543]
           Email between Earl Comstock, Peter Davidson,
           James Uthmeier, Wendy Teramoto, subject: Re:
PX-606                                                          *            11/5         11/5           AR
           Census Matter Follow-Up (9/8/17)
           [COM_DIS00018546]
           Email between Earl Comstock and James
PX-607     Uthmeier, subject: Re: Census paper (8/11/17)        *            11/5         11/5           AR
           [COM_DIS00018588]
           Email between Earl Comstock and James
PX-608     Uthmeier, subject: Re: Census paper (8/11/17)        *            11/5         11/5           AR
           [COM_DIS00018592]
           Email between Macie Leach, Wendy Teramoto and
           Earl Comstock, subject: FW: SHORT FUSE: Fw:
PX-609                                                          *            11/5         11/5           AR
           Census / Immigration status story (Deadline: Today
           2:45 pm) (12/29/17) [COM_DIS00018772]
           Email between Wendy Teramoto and Peter
PX-610     Davidson, subject: FW: Census Matter Follow-Up       *            11/5         11/5           AR
           (9/7/17) [COM_DIS00018873]
           Email between Wendy Teramoto and Kris Kobach,
PX-611     subject: Re: Follow up on our phone call (7/24/17)   *            11/5         11/5           AR
           [COM_DIS00018875]
           Email between Karen Kelley, Israel Hernandez,
PX-612     subject: Re: Census Matter Follow-Up (9/11/17)       *            11/5         11/5           AR
           [COM_DIS00019464]
           Email between James Uthmeier and [Sahra Park-
PX-613     Su], subject: Re: Census Matter Follow-Up            *            11/5         11/5           AR
           (9/11/17) [COM_DIS00019468]
           Email between Karen Kelley, Israel Hernandez,                                  11/11
PX-614     Sahra Park-Su, subject: Re: Census Matter Follow-                              (pending       AR
           Up (9/11/17) [COM_DIS00019687]                                                 Court order)
           Email between James Uthmeier and Sahra Park-Su,
PX-615     subject: Re: Census Matter Follow-Up (9/11/17)       *            11/5         11/5           AR
           [COM_DIS00019691]



                                                      Page 45
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 46 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date          Date
 Exhibit                      Description                                                                  AR
                                                                Objections   Identified     Entered
           Email between David Langdon, Burton Reist,
           Melissa Creech, James Dinwiddie, Lisa
PX-616     Blumerman, subject “Re: Requested Information -      *            11/5         11/5        AR
           Legal Review All Residents…” (5/24/17)
           [COM_DIS00019987]
           Email between Melissa Creech, Burton Reist,
PX-617     David Langdon, subject: Re: immigrant question -     *            11/5         11/5        AR
           pt 2 (5/24/17) [COM_DIS00020024]
           Email between Reist Burton, David Langdon,
PX-618     Melissa Creech, subject: Fw: immigrant questions -   *            11/5         11/5        AR
           pt 2 (5/24/17) [COM_DIS00020028]
           Memo from Robert B. Ellert to Robert Brumley,
PX-619     Counting Illegal Aliens (4/15/1988)                  *            11/5         11/5        AR
           [COM_DIS00020031]
           Memo from Robert B. Ellert to Robert Brumley,
           DoJ/OLP Memorandum on Counting Illegal Aliens
PX-620                                                          *            11/5         11/5        AR
           in the 1990 Census (4/18/1988)
           [COM_DIS00020058]
           Letter from Carol T. Crawford, Assistant Attorney
PX-621     General, to Senator Bingaman (9/22/89)               *            11/5         11/5        AR
           [COM_DIS00020062]
           Email from Earl Comstock, Ellen Herbst, David
PX-622     Langdon, subject: RE: Counting of illegal            *            11/5         11/5        AR
           immigrants (5/24/17) [COM_DIS00020864]
           Email between Arthur Gary and John Gore, Re:         401, 602,
PX-623
           Talking Points (12.18.17) [DOJ00039722]              802, 901
           Email between John Gore and Arthur Gary, RE:         401, 602,
PX-624
           Talking Points (12.18.17) [DOJ00039725]              802, 901
           Email between Arthur Gary and John Gore, Re:         401, 602,
PX-625
           Talking Points (12.18.17) [DOJ00039728]              802, 901
           Email between John Gore and Arthur Gary , RE:        401, 602,
PX-626
           Talking Points (12.18.17) [DOJ00039730]              802, 901
           Email between Ben Aguinaga and John Gore, re:
                                                                401, 602,
PX-627     Updated Census Letters - FYI (6.14.18)
                                                                802, 901
           [DOJ00039733]
           Census Citizenship Question Memo                     401, 602,
PX-628
           [DOJ00039735]                                        802, 901
           Email between Devin O’Malley, John Gore,
           copying Ben Aguinaga, Re: Review: Statement in       401, 602,
PX-629
           Response to Citizenship Question on Census           802, 901
           (1/2/18) [DOJ00039736]
                                                     Page 46
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 47 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                 Defs.’       Date        Date
 Exhibit                     Description                                                           AR
                                                               Objections   Identified   Entered
           Email between Devin O’Malley, John Gore,
           copying Ben Aguinaga, Re: Review: Statement in      401, 602,
PX-630
           Response to Citizenship Question on Census          802, 901
           (1/2/18)[DOJ00039740]
           Email between Devin O’Malley, John Gore,
           copying Ben Aguinaga, Re: Review: Statement in      401, 602,
PX-631
           Response to Citizenship Question on Census          802, 901
           (1/2/18)[DOJ00039743]
           Email between Devin O’Malley, John Gore,
           copying Ben Aguinaga and Sarah Isgur Flores, Re:    401, 602,
PX-632
           Review: Statement in Response to Citizenship        802, 901
           Question on Census (1/2/18)[DOJ00039745]
           Email between Devin O’Malley, John Gore,
           copying Ben Aguinaga and Sarah Isgur Flores, Re:    401, 602,
PX-633
           Review: Statement in Response to Citizenship        802, 901
           Question on Census (1/2/18)[DOJ00039747]
           Email from John Gore to Ben Aguinaga, Re: QFR       401, 602,
PX-634
           responses (6/14/18) [DOJ00039748]                   802, 901
           Email between Devin O’Malley, John Gore,
           copying Ben Aguinaga, Re: Review: Statement in      401, 602,
PX-635
           Response to Citizenship Question on Census          802, 901
           (1/2/18)[DOJ00039749]
           Email between Devin O’Malley, John Gore,
           copying Ben Aguinaga, Re: Review: Statement in      401, 602,
PX-636
           Response to Citizenship Question on Census          802, 901
           (1/2/18)[DOJ00039753]
           Email between Devin O’Malley, John Gore,
           copying Ben Aguinaga and Sarah Isgur Flores, Re:    401, 602,
PX-637
           Review: Statement in Response to Citizenship        802, 901
           Question on Census (1/2/18)[DOJ00039756]
           Email between Devin O’Malley, John Gore,
           copying Ben Aguinaga and Sarah Isgur Flores, Re:    401, 602,
PX-638
           Review: Statement in Response to Citizenship        802, 901
           Question on Census (1/2/18)[DOJ00039758]
           Email between Rebecca Wertz and Chris Herren,
                                                               401, 602,
PX-639     subject “RE: Census Hearing Maloney et. al
                                                               802, 901
           (rev3)” (5/3/18) [DOJ00039759]
           Draft Letter from Stephen Boyd to U.S. Rep.         401, 602,
PX-640
           Carolyn Maloney [DOJ00039760]                       802, 901
           Draft Letter from Stephen Boyd to U.S. Rep.         401, 602,
PX-641
           Carolyn Maloney [DOJ00039764]                       802, 901


                                                     Page 47
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 48 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                 Defs.’       Date          Date
 Exhibit                      Description                                                                 AR
                                                               Objections   Identified     Entered
           Email between Arthur Gary and John Gore, Re:        401, 602,
PX-642
           2020 census questions (9/11/17)[DOJ00129966]        802, 901
           Email between Arthur Gary and Michael Allen,
                                                               401, 602,
PX-643     FWD: 2020 census questions
                                                               802, 901
           (9/11/17)[DOJ00129967]
           Email between Arthur Gary and Michael Allen,
                                                               401, 602,
PX-644     FWD: 2020 census questions
                                                               802, 901
           (9/12/17)[DOJ00129970]
           Email between Arthur Gary and John Gore, Re:        401, 602,
PX-645
           2020 census questions (9/11/17)[DOJ00129973]        802, 901
           Email between Arthur Gary and John Gore, Re:        401, 602,
PX-646
           2020 census questions (9/11/17)[DOJ00129975]        802, 901
           Critical Objective for Census 2020: Reducing &
           Eliminating Black vs Non-Black Differential         401, 602,
PX-647
           Undercount and Why It Matters (7/28/17)             802, 901
           [DOJ00129977]
           Email between Arthur Gary and John Gore, Re:        401, 602,
PX-648
           2020 census questions (9/11/17) [DOJ00129985]       802, 901
           Email between Arthur Gary and John Gore, Re:        401, 602,
PX-649
           2020 census questions (9/11/17) [DOJ00129988]       802, 901
           Email between A. Gary and J. Gore, Re: 2020         401, 602,
PX-650
           census questions (9/11/17) [DOJ00129990]            802, 901
           Draft letter from DOJ to John Thompson, Dir.        401, 602,
PX-651
           Bureau of Census [DOJ00129991]                      802, 901
                                                               401, 602,
PX-652     Schedule for Sec. Ross, 2018, Updated Redacted
                                                               901
           Schedule for Secretary Ross’s Conference Room,      401, 602,
PX-653
           2018, Updated Redacted                              901
           Schedule for Secretary Ross’s Conference Room,      401, 602,
PX-654
           2017, FOIA Redacted                                 901
           U.S. Census Bureau (June 8, 2018), Proposed
PX-655     Information Collection, 2020 Census. Federal        401          11/5         11/5
           Register Notice. Vol. 83 (111), p. 26649.
           Memorandum from Center for Survey
           Measurement to Associate Directorate for Research
PX-656     and Methodology re: Respondent Confidentiality      602, 901     11/5         11/5        AR
           Concerns (Sept. 20, 2017)
           [Duplicate of PX-158]
PX-657     Barreto Supplemental Report                         802          11/9

                                                     Page 48
             Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 49 of 50
           State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                               Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                  Defs.’       Date             Date
 Exhibit                      Description                                                                     AR
                                                                Objections   Identified        Entered
           Kendra Bischoff and Sean F. Reardon, Residential     401, 403,
PX-658
           Segregation by Income, 1970-2009 (Oct. 2013)         802, 901
           Solomon Greene, Margery Austin Turner, and Ruth
                                                                401, 403,
PX-659     Gourevitch, Racial Segregation and Neighborhood
                                                                802, 901
           Disparities (Aug 2017)
           Paul A. Jargowsky, The Architecture of               401, 403,
PX-660
           Segregation (Aug. 2015)                              802, 901
           Screenshot of Latino Non-Responding Units and        401, 403,
PX-661                                                                       11/9         11/9
           Imputed Household Size                               802, 901
           Slide Deck on 2020 Census Barriers, Attitudes, and
           Motivators Study (CBAMS) Survey and Focus
PX-662                                                                       11/5         11/5
           Groups: Key Findings for Creative Strategy (Oct.
           31, 2018)
           NAC Official Agenda for November 1-2, 2018,
PX-663                                                          *            11/9         11/9
           Meeting

           Cook County Illinois Report on Federal Awards
PX-664                                                          401, 403     11/9         11/9
           For the Fiscal Year Ended Nov. 30, 2017.

PX-665     2010 Decennial Census Questionnaire                               11/5         11/5

PX-666     Figure 1 from PX-416                                              11/6         11/6

PX-667     Map from PDX-22                                                   11/6         11/6

PX-668     Intentionally Left Blank                             --           --           --             --

PX-669     Appendix B from PX-287 (Barreto report)                           11/9         11/9

PX-670     Table 3 from PX-287 (Barreto report)                              11/9         11/9

PX-671     Table 4 from PX-287 (Barreto report)                              11/9         11/9

PX-672     Table 8 from PX-287 (Barreto report)                              11/9         11/9

PX-673     Table 9 from PX-287 (Barreto report)                              11/9         11/9

PX-674     Table 10 from PX-287 (Barreto report)                             11/9         11/9

PX-675     Table 5 from PX-287 (Barreto report)                              11/9         11/9

PX-676     Table 6 from PX-287 (Barreto report)                              11/9         11/9

PX-677     Table 7 from PX-287 (Barreto report)                              11/9         11/9

PX-678     Table 11 from PX-287 (Barreto report)                             11/9         11/9


                                                     Page 49
                Case 1:18-cv-02921-JMF Document 518-1 Filed 11/11/18 Page 50 of 50
             State of New York, et al., v. U.S. Department of Commerce, et al., 18-CV-2921 (JMF)
                                 Plaintiffs’ Exhibit List (updated 11/11/2018)

                                                                        Defs.’         Date            Date
 Exhibit                         Description                                                                            AR
                                                                      Objections     Identified       Entered
PX-679       Table 12 from PX-287 (Barreto report)                                   11/9          11/9

PX-680       Table 1 from PX-287 (Barreto report)                                    11/9          11/9

PX-681       Figure 2 from PX-287 (Barreto report)                                   11/9          11/9

             Table titled “Estimated net undercount after
PX-682       imputation in 2020 with citizenship question (Q1 to                     11/9          11/9
             Q2)” from PX-657 (Barreto supplemental report)
             Table titled “Estimated net undercount after
PX-683       imputation in 2020 with citizenship question (Q1 to                     11/9          11/9
             Q8)” from PX-657 (Barreto supplemental report)


* An asterisk in the column for Defendants’ objections refers to Defendants’ notation reading: “Defendants reiterate that
this challenge to a final agency action is properly reviewed, if at all, on the basis of the administrative record. In response
to the Court’s July 3, 2018 Order, Defendants collected and produced a broader set of materials than would normally be
considered appropriate for an administrative record.”




                                                           Page 50
